Exhibit 10.2

Execution Version

Deal CUSIP: 42345HAC2

Facility CUSIP: 42345HAD0

 

 

CREDIT AGREEMENT

dated as of November 13, 2018

among

HELMERICH & PAYNE, INC.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, an Issuing Lender, and Swingline Lender,

 

and

THE LENDERS PARTY HERETO FROM TIME TO TIME,

as Lenders

$750,000,000

 

 

WELLS FARGO SECURITIES, LLC, BOKF, NA, BARCLAYS BANK PLC,

HSBC BANK USA, N.A., AND THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

 

as Joint Lead Arrangers and Joint Bookrunners

BOKF, NA, BARCLAYS BANK PLC, HSBC BANK USA, N.A., AND

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

 

as Co-Syndication Agents

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I.          DEFINITIONS AND ACCOUNTING TERMS


1

 

 

 

Section 1.1

Certain Defined Terms


1

 

 

 

Section 1.2

Accounting Terms; Changes in GAAP


19

 

 

 

Section 1.3

Classes and Types of Advances


19

 

 

 

Section 1.4

Other Interpretive Provisions


19

 

 

 

ARTICLE II.          CREDIT FACILITIES


20

 

 

 

Section 2.1

Commitments


20

 

 

 

Section 2.2

Evidence of Indebtedness


24

 

 

 

Section 2.3

Letters of Credit


24

 

 

 

Section 2.4

Swingline Advances


29

 

 

 

Section 2.5

Borrowings; Procedures and Limitations


31

 

 

 

Section 2.6

Prepayments


34

 

 

 

Section 2.7

Repayment


35

 

 

 

Section 2.8

Fees


35

 

 

 

Section 2.9

Interest


36

 

 

 

Section 2.10

Illegality


37

 

 

 

Section 2.11

Breakage Costs


37

 

 

 

Section 2.12

Increased Costs


38

 

 

 

Section 2.13

Payments and Computations


39

 

 

 

Section 2.14

Taxes


41

 

 

 

Section 2.15

Mitigation Obligations; Replacement of Lenders


44

 

 

 

Section 2.16

Defaulting Lender


45

 

 

 

ARTICLE III.       CONDITIONS PRECEDENT


48

 

 

 

Section 3.1

Conditions Precedent to Initial Credit Extension


48

 

 

 

Section 3.2

Conditions Precedent to Each Credit Extension


49

 

 

 

ARTICLE IV.       REPRESENTATIONS AND WARRANTIES


50

 

 

 

Section 4.1

Organization


50

 

 

 

Section 4.2

Authorization


50

 

 

 

Section 4.3

Enforceability


50

 

 

 

Section 4.4

Financial Condition


50

 

 

 

Section 4.5

Ownership and Liens


51

 

 

 

Section 4.6

True and Complete Disclosure


51

 

 

 

Section 4.7

Litigation


51

 

 

 

Section 4.8

No Default


51

 

 

 





-i-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

Section 4.9

Pension Plans


51

 

 

 

Section 4.10

Environmental Condition


52

 

 

 

Section 4.11

Subsidiaries


52

 

 

 

Section 4.12

Investment Company Act


52

 

 

 

Section 4.13

Taxes


53

 

 

 

Section 4.14

Permits, Licenses, etc


53

 

 

 

Section 4.15

Use of Proceeds


53

 

 

 

Section 4.16

Condition of Property; Casualties


53

 

 

 

Section 4.17

Insurance


53

 

 

 

Section 4.18

Anti-Corruption Laws, Anti-Money Laundering/Anti-Terrorism Laws, and Sanctions


53

 

 

 

ARTICLE V.          AFFIRMATIVE COVENANTS


54

 

 

 

Section 5.1

Organization


54

 

 

 

Section 5.2

Reporting


54

 

 

 

Section 5.3

Insurance


57

 

 

 

Section 5.4

Compliance with Laws


57

 

 

 

Section 5.5

Taxes


57

 

 

 

Section 5.6

Records; Inspection


57

 

 

 

Section 5.7

Maintenance of Property


57

 

 

 

Section 5.8

Compliance with Anti-Corruption Laws, Anti-Money Laundering/Anti-Terrorism Laws,
and Sanctions


57

 

 

 

ARTICLE VI.         NEGATIVE COVENANTS


58

 

 

 

Section 6.1

Debt


58

 

 

 

Section 6.2

Liens


58

 

 

 

Section 6.3

Reserved


59

 

 

 

Section 6.4

Acquisitions


59

 

 

 

Section 6.5

Restrictive Agreements


59

 

 

 

Section 6.6

Use of Proceeds; Use of Letters of Credit


59

 

 

 

Section 6.7

Corporate Actions; Fundamental Changes


60

 

 

 

Section 6.8

Sale of Assets


60

 

 

 

Section 6.9

Restricted Payments


61

 

 

 

Section 6.10

Affiliate Transactions


61

 

 

 

Section 6.11

Line of Business


61

 

 

 

Section 6.12

Compliance with ERISA


61

 

 

 





-ii-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

Section 6.13

Hedging Arrangements


61

 

 

 

Section 6.14

Funded Leverage Ratio


61

 

 

 

Section 6.15

Senior Unsecured Notes Guarantee


62

 

 

 

ARTICLE VII.       DEFAULT AND REMEDIES


62

 

 

 

Section 7.1

Events of Default


62

 

 

 

Section 7.2

Optional Acceleration of Maturity


63

 

 

 

Section 7.3

Automatic Acceleration of Maturity


64

 

 

 

Section 7.4

Set-off


64

 

 

 

Section 7.5

Remedies Cumulative, No Waiver


65

 

 

 

Section 7.6

Application of Payments


65

 

 

 

ARTICLE VIII.      THE ADMINISTRATIVE AGENT AND ISSUING LENDERS


66

 

 

 

Section 8.1

Appointment and Authority


66

 

 

 

Section 8.2

Rights as a Lender


66

 

 

 

Section 8.3

Exculpatory Provisions


66

 

 

 

Section 8.4

Reliance by Administrative Agent, Swingline Lender and Issuing Lenders


68

 

 

 

Section 8.5

Delegation of Duties


68

 

 

 

Section 8.6

Resignation of Administrative Agent or Issuing Lender


68

 

 

 

Section 8.7

Non-Reliance on Administrative Agent and Other Lenders


70

 

 

 

Section 8.8

No Other Duties, etc


70

 

 

 

Section 8.9

Indemnification


70

 

 

 

Section 8.10

Certain Authorization of Administrative Agent; Release of Guarantors


71

 

 

 

Section 8.11

Certain ERISA Matters


72

 

 

 

ARTICLE IX.       MISCELLANEOUS


73

 

 

 

Section 9.1

Expenses; Indemnity; Damage Waiver


73

 

 

 

Section 9.2

Waivers and Amendments


75

 

 

 

Section 9.3

Severability


76

 

 

 

Section 9.4

Survival of Representations and Obligations


76

 

 

 

Section 9.5

Successors and Assigns Generally


76

 

 

 

Section 9.6

Lender Assignments and Participations


76

 

 

 

Section 9.7

Notices, Etc


79

 

 

 

Section 9.8

Confidentiality


80

 

 

 

Section 9.9

Usury Not Intended


81

 

 

 

 





-iii-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

Section 9.10

Usury Recapture


82

 

 

 

Section 9.11

Payments Set Aside


82

 

 

 

Section 9.12

Governing Law; Submission to Jurisdiction


82

 

 

 

Section 9.13

Execution and Effectiveness


83

 

 

 

Section 9.14

Waiver of Jury


84

 

 

 

Section 9.15

USA PATRIOT ACT Notice


84

 

 

 

Section 9.16

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


84

 

 

 

Section 9.17

No Advisory or Fiduciary Responsibility


85

 

 

 

Section 9.18

Integration


85

 

 

 

 

 

SCHEDULES:

 

 

Schedule I

–

Pricing Schedule

Schedule II

–

Revolving Commitments

Schedule III

–

Notice Information

Schedule 1.1

–

Existing Letters of Credit

Schedule 3.1(g)

–

Material Adverse Change

Schedule 4.7

–

Litigation

Schedule 4.9

–

Pension Plan Assets

Schedule 4.11

–

Subsidiaries

Schedule 6.12

–

ERISA

 

 

 

 

 

EXHIBITS:

 

 

Exhibit A

-

Assignment and Assumption

Exhibit B

-

Compliance Certificate

Exhibit C

-

Guaranty

Exhibit D

-

Notice of Borrowing

Exhibit E

-

Notice of Conversion or Continuance

Exhibit F-1

-

Form of U.S. Tax Compliance Certificate

Exhibit F-2

-

Form of U.S. Tax Compliance Certificate

Exhibit F-3

-

Form of U.S. Tax Compliance Certificate

Exhibit F-4

-

Form of U.S. Tax Compliance Certificate

 

 



-iv-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of November 13, 2018  (“Agreement”) is among (a)
Helmerich & Payne, Inc., a Delaware corporation (the “Borrower”), (b) the
Lenders (as defined below), (c) the Issuing Lenders (as defined below) and (d)
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders,
an Issuing Lender, and Swingline Lender (each as defined below).

The parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1        Certain Defined Terms.  As used in this Agreement, the
defined terms set forth in the recitals above shall have the meanings set forth
above and the following terms shall have the following meanings:

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

“Additional Commitment Lender”  shall have the meaning assigned to such term in
Section 2.1(d)(iii).

“Additional Lender”  shall have the meaning assigned to such term in Section
2.1(c).

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.5% or (c) the daily
LIBOR for a one-month interest period plus 1.0%; provided, that if the Adjusted
Base Rate shall be less than zero for a determination, such rate shall be deemed
to be zero for such determination.  Any change in the Adjusted Base Rate due to
a change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate or Federal Funds Rate.

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent pursuant to Section
8.6.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Advance or a Swingline Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble.

“Anti-Corruption Laws” means all applicable Legal Requirements of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.

“Anti-Money Laundering/Anti-Terrorism Laws” means all applicable Legal
Requirements relating to money laundering or terrorist financing, including the
Bank Secrecy Act, 31 U.S.C. Sections 5301 et seq.; The Currency and Foreign
Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959); the Trading With the Enemy Act (50 U.S.C. § 1 et seq.,
as amended); the Patriot

 

 



 

--------------------------------------------------------------------------------

 

 

 

Act; Laundering of Monetary Instruments, 18 U.S.C. Section 1956; Engaging in
Monetary Transactions in Property Derived from Specified Unlawful Activity, 18
U.S.C. Section 1957; the Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Regulations, 31 C.F.R. Part 103; Executive Order No.
13,224, 66 Fed. Reg. 49,079 (2001) issued by the President of the U.S.
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism); and any similar Legal
Requirement currently in force or hereafter enacted.

“Applicable Margin” means, at any time, with respect to each Type of Advance,
the Letters of Credit and the Commitment Fees, the percentage rate per annum
which is applicable at such time with respect to such Advance, Letter of Credit
or Commitment Fee as set forth in Schedule I.

“Applicable Percentage” means, with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Revolving Commitment at such time
to the aggregate Revolving Commitments of the Lenders at such time or (ii) if
the Revolving Commitments have been terminated or expired, the ratio (expressed
as a percentage) of such Lender’s Revolving Commitment most recently in effect
to the aggregate Revolving Commitments most recently in effect, in each case,
after giving effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, Texas or North Carolina and (b) if the applicable
Business Day relates to any Eurodollar Advances, on which dealings are carried
on by commercial banks in the London interbank market.





-2-

--------------------------------------------------------------------------------

 

 

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease or  a finance lease on the balance sheet of
such Person.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.3(g).

“Cash Collateralize” means, to deposit in a Cash Collateral Account or pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lenders. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

“Change in Control”  means the occurrence of any of the following events: (a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or (b)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.  For purposes of determining whether there has been a
Change in Law, all requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.





-3-

--------------------------------------------------------------------------------

 

 

 

“Class”  has the meaning set forth in Section 1.3.

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Commitment Fee” means the fees required under Section 2.8(a).

“Commitment Increase”  has the meaning set forth in Section 2.1(c).

“Commitment Letter” means that certain commitment letter dated October 15, 2018,
among the Borrower, Wells Fargo Securities, LLC, and Wells Fargo.

“Commitments” means, as to any Lender, its Revolving Commitment and as to the
Swingline Lender, its Swingline Commitment.

“Communications” shall have the meaning assigned to such term in Section
9.7(b)(i).

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Borrower in substantially the same form as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof, (b)
obligations to indemnify other Persons against liability or loss, to the extent
not arising in the ordinary course of business, and (c) warranty obligations and
other contractually assumed obligations, to the extent not arising in the
ordinary course of business.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary (as applicable), are treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Sections 412 and 430 of the Code, are treated as a
single employer under Section 414(m) or (o) of the Code.





-4-

--------------------------------------------------------------------------------

 

 

 

“Convert”,  “Conversion” and “Converted” each refers to a conversion of
Revolving Advances of one Type into a Revolving Advances of another Type
pursuant to Section 2.5(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Fee Letter, and each other agreement, instrument,
or document executed at any time in connection with this Agreement.

“Credit Extension” means an Advance or a Letter of Credit Extension.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within twelve
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned by such Person, whether or not the
obligation secured thereby have been assumed (but if such Debt has not been
assumed, limited to the lesser of the amount of such Debt and the fair market
value of the property securing such Debt), (g) all Contingent Debt of such
Person with respect to Debt of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all net obligations of such
Person under Hedging Arrangements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration any time during the period ending one year after the term of
the Agreement, (l) the principal portion of all obligations of such Person under
Synthetic Leases, and (m) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt.  For the avoidance of doubt, the term “Debt” shall not include liability
for taxes.

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States of
America, and (b) all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender,





-5-

--------------------------------------------------------------------------------

 

 

 

the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Advances) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or an Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become subject of a Bail-In
Action;  provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, the Swingline Lender and
each Lender.

“Dollars” and “$” means lawful money of the United States.

“EBITDA” means, without duplication, for the Borrower and its consolidated
Subsidiaries, the sum of (a) its  Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains (including gains on the sale of
Marketable Securities), in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





-6-

--------------------------------------------------------------------------------

 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Lender, and (iii) unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.6, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided,  however, that (A) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof and (B) none of (x) the Borrower (y) an
Affiliate or a Subsidiary of the Borrower or (y) a Defaulting Lender shall
qualify as an Eligible Assignee.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third-party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means a Revolving Advance that bears interest based upon
the Eurodollar Rate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.5(g),  for the Interest Period for each Eurodollar
Advance comprising the same Revolving Borrowing, the





-7-

--------------------------------------------------------------------------------

 

 

 

interest rate per annum (rounded upward to the nearest whole multiple of 1/100
of 1%) equal to (a) the applicable London interbank offered rate for deposits in
Dollars as published by the ICE Benchmark Administration Limited, a United
Kingdom company, as of 11:00 a.m. (London, England time) two Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period and (b) if the rate as determined under clause (a) is not
available at such time for any reason, then the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London Branch, the London Branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore interbank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; provided
that, if the rate set forth on the reference page referred to above or provided
by such successor or substitute method is less than zero for any determination,
the Eurodollar Rate (including, without limitation, any Replacement Rate) shall
be deemed to be zero for such determination.  Each calculation by the
Administrative Agent of the Eurodollar Rate shall be conclusive and binding for
all purposes, absent manifest error.  Unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.5(g), in
the event that a Replacement Rate with respect to the Eurodollar Rate is
implemented then all references herein and in the other Credit Documents to
Eurodollar Rate shall be deemed referenced to such Replacement Rate.

“Event of Default”  has the meaning specified in Section 7.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance, Letter of Credit,
Letter of Credit Obligation or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Advance, Letter of
Credit, Letter of Credit Obligation or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.15(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and (d)
any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of July
13, 2016, among the Borrower, as parent guarantor, H&P International, as
borrower, Wells Fargo, as administrative agent and swingline lender thereunder
and as a lender, and the other lenders party thereto from time to time.

“Existing Letters of Credit”  means the letters of credit issued or deemed
issued under the Existing Credit Agreement including those listed on Schedule
1.1.

“Existing Maturity Date”  shall have the meaning assigned to such term in
Section 2.1(d)(i).

“Extending Lender”  shall have the meaning assigned to such term in Section
2.1(d)(ii).





-8-

--------------------------------------------------------------------------------

 

 

 

“FATCA”  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement, treaty or convention entered into in connection
with such Sections of the Code and any fiscal or regulatory legislation, rules
or official administrative practices adopted pursuant to any such
intergovernmental agreement, treaty or convention.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted median of the rates on overnight Federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent, and (c) in any event, the Federal Funds Rate shall not be
less than zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain fee letter dated as of October 15, 2018, among
the Borrower, Wells Fargo Securities, LLC, and Wells Fargo.

“Financial Statements” means, for any period, the consolidated financial
statements of the Borrower and its consolidated Subsidiaries, including
statements of income, retained earnings and cash flow for such period as well as
a balance sheet as of the end of such period, all prepared in accordance with
GAAP.

“Foreign Lender”  means a Lender that is not a U.S. Person.

“Forward Sale Contract” means a prepaid forward sale agreement in which the
Borrower receives an up-front payment in exchange for a commitment to deliver
securities in the future, with the number of shares to be delivered varying with
the share price at maturity.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Letter of Credit Obligations other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Advances other than
Swingline Advances as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt of the Borrower and its consolidated Subsidiaries
of the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l)
and (m) of the definition of “Debt” (but with respect to (y) Debt described such
clauses (f) and (g), only to the extent such Debt relates to the types of Debt
described above and excluding any intercompany Debt of the Borrower and its
Subsidiaries and (z) Debt described in such clause (j), only to the extent drawn
and unreimbursed).





-9-

--------------------------------------------------------------------------------

 

 

 

“Funded Leverage Ratio” means, as of the end of any fiscal quarter, the ratio
(expressed as a percentage) of (a) all Funded Debt, minus the aggregate amount
of any Funded Debt incurred as the direct result of Forward Sale Contracts
relating to securities held in the Investment Portfolio, as long as such Funded
Debt is fully secured by Marketable Securities, to (b) the sum of (i) all Funded
Debt plus (ii) the consolidated Net Worth of the Borrower, each as of the last
day of such fiscal quarter.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means H&P International and any other Person that now or hereafter
executes a Guaranty or a joinder or supplement to a Guaranty, until such time
that H&P International or any other such Person is released from its Guaranty in
accordance with the terms hereof.

“Guaranty” means a guaranty, in favor of the Administrative Agent for the
benefit of the Lender Parties, substantially in the form of Exhibit C made by
H&P International and any other Person party thereto as a guarantor from time to
time.

“H&P International” means Helmerich & Payne International Drilling Co., a
Delaware corporation.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.1(c).

“Increasing Lender”  shall have the meaning assigned to such term in Section
2.1(c).

“Indemnified Taxes”  means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees”  has the meaning specified in Section 9.1(b).

“Information” shall have the meaning assigned to such term in Section 9.8.





-10-

--------------------------------------------------------------------------------

 

 

 

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Obligations, the interest component under Capital Leases and
net costs under Hedge Arrangements, all as determined in conformity with GAAP.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar
Advance is made or deemed made and ending on the last day of the period selected
by the Borrower pursuant to the provisions below and Section 2.5, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and Section 2.5.  The duration of
each such Interest Period shall be one, three, or six months, in each case as
the Borrower may select, provided that:

(a)      Interest Periods commencing on the same date for Advances comprising
part of the same Revolving Borrowing shall be of the same duration;

(b)      whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(c)      any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Investment Portfolio” means the Marketable Securities and cash or cash
equivalents maintained by the Borrower or any of its Subsidiaries, each which
complies with the terms of the Borrower’s investment policy.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means each of Wells Fargo and each other Lender that consents
to being an Issuing Lender, either by signing this Agreement “as an Issuing
Lender” or otherwise.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.





-11-

--------------------------------------------------------------------------------

 

 

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the applicable Issuing Lender.

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by the applicable Issuing
Lender in connection with the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

“Letter of Credit Exposure” means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower’s
payment obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $75,000,000.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Majority Lenders”  means, at any time, (a) if there are at least two Lenders
that are not Defaulting Lenders, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and (b) if there is one Lender that is not a Defaulting Lender, that
Lender.  The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

“Marketable Securities” means readily marketable publicly-traded securities,
including any stock or other equity security publicly-traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System (NASDAQ) and, if approved by the
Administrative Agent, any other stock traded on a recognized over-the-counter
market.

“Material Adverse Change”  means a material adverse change (a) in the financial
condition,  results of operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement or any of the other Credit Document or the
rights, benefits or remedies of the Administrative Agent or the Lenders under
any Credit Document; or (c) on the Borrower’s or any other Credit Party’s
ability to perform its obligations under this Agreement, any Note, the Guaranty
or any other Credit Document.





-12-

--------------------------------------------------------------------------------

 

 

 

“Maturity Date” means the earlier of (a) November 13,  2023 or such other
extended maturity date if maturity is extended pursuant to Section 2.1(d), and
(b) the earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b) or Article VII.

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirement.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of each Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and each Issuing Lender in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write‑up or write‑down of assets and (b) the cumulative effect of
any change in GAAP.

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.

“Non-Consenting Lender” mean any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms
of Section 9.2 and (b) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender”  has the meaning specified in Section 2.1(d)(ii).

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Borrower or any Subsidiary (a) of any division
of the Borrower or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Borrower or any other Subsidiary or (c) of any assets of the Borrower or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.

“Notes” means the Revolving Notes and the Swingline Note.

“Notice” shall have the meaning assigned to such term in Section 9.7(b)(ii).

“Notice Date”  shall have the meaning assigned to such term in Section
2.1(d)(i).

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.





-13-

--------------------------------------------------------------------------------

 

 

 

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, or Administrative Agent under this
Agreement and the Credit Documents, including, the Letter of Credit Obligations,
all interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).

“Outstandings” means, as of any date of determination, the sum of (a) the
aggregate outstanding amount of all Revolving Advances plus (b) the Letter of
Credit Exposure plus (c) the aggregate outstanding amount of all Swingline
Advances.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Participant”  has the meaning assigned to such term in Section 9.6(c).

“Participant Register”  shall have the meaning assigned to such term in Section
9.6(c).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Lien” means any Lien permitted under Section 6.2.

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.





-14-

--------------------------------------------------------------------------------

 

 

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Platform” shall have the meaning assigned to such term in Section 9.7(b)(i).

“Prime Rate” means the prime commercial lending rate of the Administrative
Agent, as established from time to time at its principal U.S. office (which such
rate is an index or base rate and will not necessarily be its lowest or best
rate charged to its customers or other banks).  Each change in the Prime Rate
will be effective on the day the change is announced within Wells Fargo.

“Priority Debt” means, without duplication, (a) Debt of Subsidiaries that are
not Guarantors and (b) Debt secured by Liens addressed in Section 6.2(l).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register”  has the meaning set forth in Section 9.6(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Removal Effective Date” shall have the meaning assigned to such term in Section
8.6(b).

“Replacement Effective Date” shall have the meaning assigned to such term in
Section 8.6(d).

“Replacement Rate” shall have the meaning assigned to such term in Section
2.5(g).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Representatives” shall have the meaning assigned to such term in Section 9.8.

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.6(a).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.





-15-

--------------------------------------------------------------------------------

 

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Credit Party.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include (i) any dividend or distribution payable solely in Equity Interests of
such Person, or warrants, options or other rights to purchase such Equity
Interests and (ii) any interest payment on subordinated debt payable solely in
additional principal amount of such subordinated debt.

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Revolving Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate
Advance or a Eurodollar Advance.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Assumption, set forth for such Lender as its Revolving Commitment in the
applicable Register, as such amount may be reduced or increased pursuant to
Section 2.1.  The initial aggregate amount of the Revolving Commitments on the
Closing Date is $750,000,000.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
the amount of such Lender’s Revolving Commitment, in the form provided by the
Administrative Agent and acceptable to the Borrower.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory which is itself,
or a country or territory whose government is, the subject or target of any
Sanctions.

“Sanctioned Person”  means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or, to the extent such listing does not contradict
applicable legislation of the United States of America or the United Kingdom,
other relevant sanctions authorities, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or, to
the extent such sanctions do not contradict applicable legislation of the United
States of America or the United Kingdom, other relevant sanctions authorities.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.





-16-

--------------------------------------------------------------------------------

 

 

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
thereof which is a nationally recognized statistical rating organization.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Senior Unsecured Notes” means any senior, unsecured notes, debt securities or
other debt instruments issued by the Borrower or any of its Subsidiaries.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person. The amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Commitment” means $70,000,000.

“Swingline Lender” means Wells Fargo.

“Swingline Note” means the promissory note made by the Borrower payable to the
Swingline Lender in the form provided by the Administrative Agent and acceptable
to the Borrower.

“Swingline Payment Date” means the last Business Day of each calendar month.





-17-

--------------------------------------------------------------------------------

 

 

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC
pursuant to which the Plan has received notice from the PBGC pursuant to Section
4042 of ERISA, or (e) any other event or condition which is reasonably expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.  Notwithstanding the
foregoing, a standard termination of a Plan under Section 4041(b) of ERISA shall
not constitute a Termination Event.

“Total Credit Exposure” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Revolving Advances owing to such Lender at such
time; plus (c) without duplication of any amounts included in the preceding
clause (b), the aggregate amount of such Lender’s risk participation and funded
participation in the Letter of Credit Exposure (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.16) and
Swingline Advances.

“Type”  has the meaning set forth in Section 1.3.

“Unfunded Advances” shall have the meaning assigned to such term in Section
2.13(a).

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.14(g)(ii)(B).

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In





-18-

--------------------------------------------------------------------------------

 

 

 

Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

Section 1.2        Accounting Terms; Changes in GAAP.

(a)      Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis;  provided that notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease or a finance lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on the
date hereof. All calculations made for the purposes of determining compliance
with this Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
Financial Statements delivered pursuant to Section 5.2.

(b)      Unless otherwise indicated, all Financial Statements of the Borrower,
all calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in Section
1.1 shall be based upon the consolidated accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

Section 1.3        Classes and Types of Advances.  Advances are distinguished by
“Class” and “Type”.  The “Class”, when used in reference to any Advance, refers
to whether such Advance is a Revolving Advance or Swingline Advance.  The “Type”
of an Advance refers to the determination whether such Advance is a Eurodollar
Advance or a Base Rate Advance.

Section 1.4        Other Interpretive Provisions.  With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

(a)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference to any Person shall be construed to include such Person’s successors
and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the





-19-

--------------------------------------------------------------------------------

 

 

 

same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)      Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

(d)      For all purposes under this Agreement and the other Credit Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s Legal Requirements): (i) if
any asset, Property, right, obligation, or liability of any Person becomes the
asset, Property, right, obligation, or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (ii) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II.

 CREDIT FACILITIES

Section 2.1        Commitments.

(a)      Revolving Commitment.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the latest Maturity Date; provided that after giving effect
to such Revolving Advances, the Outstandings shall not exceed the aggregate
Revolving Commitments in effect at such time.  Within the limits of each
Lender’s Revolving Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.6, and reborrow under this Section 2.1(a).

(b)      Reduction of Revolving Commitments.

(i)      Optional.  The Borrower shall have the right, upon at least three
Business Days’ irrevocable notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portion of the Revolving Commitments;
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.  Any
reduction or termination of the Revolving Commitments pursuant to this Section
shall be permanent, with no obligation of the Lenders to reinstate such
Revolving Commitments, and the Commitment Fees shall thereafter be computed on
the basis of the Revolving Commitments, as so reduced; provided,  further, that
any such notice may state that such notice is conditioned upon the effectiveness
of other credit facilities or any incurrence or issuance of debt or equity or an
acquisition or disposition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(ii)     Defaulting Lender.  At any time when a Lender is then a Defaulting
Lender, the Borrower, at the Borrower’s election, may elect to terminate such
Defaulting Lender’s Commitment hereunder; provided that (A) such termination
must be of the Defaulting Lender’s entire Commitment, (B) the Borrower shall pay
all amounts owed by the Borrower to such Defaulting Lender in such Lender’s
capacity as a Lender under this Agreement and under the other Credit Documents
(including principal of and interest on the Revolving Advances owed to such
Defaulting Lender, accrued Commitment Fees (subject to Section 2.8), and letter
of credit fees but specifically excluding any amounts owing under





-20-

--------------------------------------------------------------------------------

 

 

 

Section 2.11 as result of such payment of such Advances) and shall deposit with
the Administrative Agent into the Cash Collateral Account Cash Collateral in the
amount equal to such Defaulting Lender’s ratable share of the Letter of Credit
Exposure (including any such Letter of Credit Exposure that has been reallocated
pursuant to Section 2.16), (C) a Defaulting Lender’s Commitment may be
terminated by the Borrower under this Section 2.1(b)(ii) if and only if at such
time, the Borrower has elected, or is then electing, to terminate the
Commitments of all then existing Defaulting Lenders, and (D) such termination
shall not be permitted if a Default has occurred and is continuing.  Upon
written notice to the Defaulting Lender and Administrative Agent of the
Borrower’s election to terminate a Defaulting Lender’s Commitment pursuant to
this clause (ii) and the payment and deposit of amounts required to be made by
the Borrower under clause (B) above, (1) such Defaulting Lender shall cease to
be a Lender hereunder for all purposes except that such Lender’s rights and
obligations as a Lender under Sections 2.12, 2.14, 8.9 and 9.1 shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a Lender hereunder, (2) such Defaulting Lender’s Commitment shall
be deemed terminated, and (3) such Defaulting Lender shall be relieved of its
obligations hereunder as a Lender except as to its obligations under Section 8.9
shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a Lender hereunder, provided that, any such
termination will not be deemed to be a waiver or release of any claim by
Borrower, the Administrative Agent, the Swingline Lender, any Issuing Lender or
any Lender may have against such Defaulting Lender.

(c)      Increase in Revolving Commitments.

(i)      At any time prior to the latest Maturity Date (determined at the time
of the request), the Borrower may effectuate up to three separate increases in
the aggregate Revolving Commitments (each such increase being a “Commitment
Increase”), by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more other banks or other
financial institutions (reasonably acceptable to the Administrative Agent and
the Issuing Lenders) that at the time agree, in the case of any such bank or
financial institution that is an existing Lender to increase its Revolving
Commitment as such Lender shall so select (an “Increasing Lender”) and, in the
case of any other such bank or financial institution (an “Additional Lender”),
to become a party to this Agreement; provided, however, that (A) each such
Commitment Increase shall be at least $25,000,000, (B) the aggregate amount of
all Commitment Increases shall not exceed $300,000,000, and (C) all Revolving
Commitments and Revolving Advances provided pursuant to a Commitment Increase
shall be available on the same terms as those applicable to the existing
Revolving Commitments and Revolving Advances.  The sum of the increases in the
Revolving Commitments of the Increasing Lenders plus the Revolving Commitments
of the Additional Lenders upon giving effect to a Commitment Increase shall not,
in the aggregate, exceed the amount of such Commitment Increase.  The Borrower
shall provide prompt notice of any proposed Commitment Increase pursuant to this
clause (c) to the Administrative Agent and the Lenders.  This Section 2.1(c)
shall not be construed to create any obligation on any of the Administrative
Agent or any of the Lenders to advance or to commit to advance any credit to the
Borrower or to arrange for any other Person to advance or to commit to advance
any credit to the Borrower.

(ii)     A Commitment Increase shall become effective upon (A) the receipt by
the Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the Commitments of each such
Lender (which must total such requested Commitment Increase amount) and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof binding upon
each Lender, and (2) such evidence of appropriate authorization on the part of
the Borrower with respect to such Commitment Increase as the Administrative
Agent may reasonably request, (B) the funding by each Increasing Lender and





-21-

--------------------------------------------------------------------------------

 

 

 

Additional Lender of the Revolving Advances to be made by each such Lender to
effect the prepayment requirement set forth in Section 2.6(b)(ii), and (C)
receipt by the Administrative Agent of a certificate of a Responsible Officer of
the Borrower stating that, both immediately before and immediately after giving
effect to such Commitment Increase, (1) no Default has occurred and is
continuing, and (2) that all representations and warranties made by the Borrower
in this Agreement are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality or Material
Adverse Change in the text thereof) on such date,  except that any
representation and warranty which by its terms is made as of a specified date
shall be true and correct only as of such specified date.

(iii)    Notwithstanding any provision contained herein to the contrary, from
and after the date of any Commitment Increase, all calculations and payments of
interest on the Revolving Advances shall take into account the actual Revolving
Commitment of each Lender and the principal amount outstanding of each Revolving
Advance made by such Lender during the relevant period of time.  If any Lender’s
Commitment is increased in accordance with this Section 2.1(c), (i) immediately
upon the effective date of each Commitment Increase, Schedule II hereof shall be
amended and restated to set forth all Lenders (including Additional Lenders) and
their respective Commitments after giving effect to such increases and (ii)
immediately upon the effective date of each Commitment Increase, each Lender’s
participation in the Letter of Credit Obligations and Swingline Advances on such
Commitment Increase effective date shall automatically be deemed to equal such
Lender’s Applicable Percentage of the Letter of Credit Obligations and Swingline
Advances (after giving effect to such Commitment Increase).

(iv)    This Section 2.1(c) and Section 2.6(b)(ii) shall supersede any
provisions in Section 2.13(f) or 9.2 to the contrary.

(d)      Extension of Maturity Date.

(i)      Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) delivered no
earlier than 90 days and no later than 30 days prior to the latest Maturity Date
then in effect hereunder (the “Existing Maturity Date”), make a request that
each Lender extend such Lender’s Maturity Date for an additional 364 days from
the Existing Maturity Date.  The date on which the Administrative Agent provides
to the Lenders the notice referenced above is hereinafter referred to as the
“Notice Date.” The Borrower may extend the Existing Maturity Date no more than
twice during the tenor of this Agreement.

(ii)     Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days after the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension and any Lender that does not
so advise the Administrative Agent on or before the date that is 15 days after
the Notice Date shall be deemed to be a Non-Extending Lender.  Each Lender that
determines not to so extend its Maturity Date shall be referred to herein as a
“Non-Extending Lender”.  Each Lender that determines to extend its Maturity Date
shall be referred to herein as an “Extending Lender”.  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

(iii)    Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as a  “Lender” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”), each of which Additional
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Commitment Lender shall, effective as of the Existing
Maturity Date, undertake a Revolving Commitment (and, if any such Additional
Commitment Lender





-22-

--------------------------------------------------------------------------------

 

 

 

is already a Lender, its Revolving Commitment shall be in addition to such
Lender’s Revolving Commitment hereunder on such date).

(iv)    Minimum Extension Requirement.  If (and only if) the total of the
Revolving Commitments of the Lenders that have agreed so to extend their
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect immediately prior to the Existing Maturity Date,
then, effective as of the Existing Maturity Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling 364 days after the Existing Maturity Date and each Additional
Commitment Lender shall thereupon become a Lender for all purposes of this
Agreement.

(v)      Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless: (A) no Default or Event of
Default shall have occurred and be continuing on the date of such extension and
immediately after giving effect thereto; (B) the representations and warranties
contained in this Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality or Material Adverse Change in the text thereof) on and as of the
date of such extension and immediately after giving effect thereto, as though
made on and as of such date, except that any representation and warranty which
by its terms is made as of a specified date shall be true and correct only as of
such specified date; (C) the receipt by the Administrative Agent of such
evidence of appropriate authorization on the part of the Borrower with respect
to such extension as the Administrative Agent may reasonably request; (D) on the
Maturity Date (without giving effect to any extension) of each Non-Extending
Lender, the Borrower shall repay any Revolving Advances outstanding on such date
(and pay any additional amounts required pursuant to Section 2.11) and any other
Obligations owing to such Non-Extending Lender to each such Non-Extending Lender
and the Revolving Commitments of the Non-Extending Lenders shall be terminated;
and (E) the Borrower shall prepay any Revolving Advances outstanding on such
date (and pay any additional amounts required pursuant to Section 2.11) to the
extent necessary to keep outstanding Revolving Advances ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date.

(vi)    Notwithstanding any provision contained herein to the contrary, from and
after the date of any extension of the Maturity Date pursuant to this Section
2.1(d), all calculations and payments of interest on the Revolving Advances
shall take into account the actual Revolving Commitment of each Lender and the
principal amount outstanding of each Revolving Advance made by such Lender
during the relevant period of time.  If any Lender’s Maturity Date is extended
in accordance with this Section 2.1(d), (i) immediately upon the effective date
of each such extension, Schedule II hereof shall be amended and restated to set
forth all Lenders and their respective Commitments and Maturity Dates after
giving effect to such extension and (ii) immediately prior to each Maturity
Date, each Lender’s participation in the Letter of Credit Obligations and
Swingline Advances on such Maturity Date shall automatically be deemed to equal
such Lender’s Applicable Percentage of the Letter of Credit Obligations and
Swingline Advances (after giving effect the termination of Commitments that
occurs on such Maturity Date)  but only to the extent that (x) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless the Borrower has otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Total Credit Exposure of any Lender whose Commitment does not terminate on
such Maturity Date to exceed such Lender’s Commitment.  If the reallocation
described in this Section 2.1(d)(vi) cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to the
Administrative Agent, the Lenders, or any Issuing Lender hereunder or under
applicable Legal Requirement, (x) first,





-23-

--------------------------------------------------------------------------------

 

 

 

prepay Swingline Advances in an amount equal to the portion of the Swingline
Lender’s Fronting Exposure that was attributable to each Lender whose Commitment
terminates on such Maturity Date but was not so reallocated and (y) second, Cash
Collateralize each Issuing Lender’s Fronting Exposure in an amount equal to the
portion of such Issuing Lender’s Fronting Exposure (plus all related fees and
expenses with respect to such Letters of Credit then outstanding over their
remaining terms) that was attributable to each Lender whose Commitment
terminates on such Maturity Date but was not so reallocated.

(vii)   Conflicting Provisions.  This Section 2.1(d) shall supersede any
provisions in Section 2.13(f) or 9.2 to the contrary.

Section 2.2        Evidence of Indebtedness.  The Advances made by each Lender,
including the Swingline Lender, shall be evidenced by one or more accounts or
records maintained by such Lender or the Swingline Lender and by the
Administrative Agent.  The accounts or records maintained by the Administrative
Agent, the Lenders and the Swingline Lender shall be conclusive absent manifest
error of the amount of the Advances made by such Lenders or the Swingline Lender
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender or the Swingline Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender or the Swingline Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Revolving Advances or Swingline Advances to the Borrower in addition to such
accounts or records.  Each Lender may attach schedules to such Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Revolving Advances or Swingline Advances and payments with respect thereto.

Section 2.3        Letters of Credit.

(a)      Commitment for Letters of Credit.  Each Issuing Lender, the Lenders,
and the Borrower each agrees that effective as of the Closing Date, the Existing
Letters of Credit shall be deemed to have been issued and maintained under, and
to be governed by the terms and conditions of, this Agreement. Subject to the
terms and conditions set forth in this Agreement and in reliance upon the
agreements of the other Lenders set forth in this Section, each Issuing Lender
agrees to, from time to time on any Business Day during the period from the
Closing Date until the latest Maturity Date, issue, increase or extend the
expiration date of, the Letters of Credit for the account of the Borrower or any
Subsidiary thereof.

(b)      Limitations.  Notwithstanding the foregoing, no Letter of Credit will
be issued, increased, or extended:

(i)      if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount
and (B) an amount equal to (1) the aggregate Revolving Commitments in effect at
such time minus (2) the Outstandings.

(ii)     if such Letter of Credit supports the repayment of indebtedness for
borrowed money of any Person;

(iii)    unless such Letter of Credit is in form and substance acceptable to the
applicable Issuing Lender in its sole discretion;





-24-

--------------------------------------------------------------------------------

 

 

 

(iv)    unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

(v)      unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender; and

(vi)    if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

(c)      Requesting Letters of Credit.  Each Letter of Credit Extension (other
than the issuance of Existing Letters of Credit which are deemed issued
hereunder) shall be made pursuant to a Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, given by the
Borrower to the Administrative Agent for the benefit of the applicable Issuing
Lender by telecopy or in writing not later than 11:00 a.m. (Houston, Texas time)
on the third Business Day before the proposed date of the Letter of Credit
Extension.  Each Letter of Credit Application, or if applicable, amendments to
such Letter of Credit Applications, shall be fully completed and shall specify
the information required therein.  Each Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, shall be
irrevocable and binding on the Borrower.  Subject to the terms and conditions
hereof, the applicable Issuing Lender shall on the date of such Letter of Credit
Extension, make such Letter of Credit Extension to the beneficiary of such
Letter of Credit.

(d)      Reimbursements for Letters of Credit; Funding of Participations.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit with the accompanying documentation required
thereby, the applicable Issuing Lender shall notify the Administrative Agent
thereof.  The Borrower agrees to pay to such Issuing Lender an amount equal to
any amount paid by such Issuing Lender under or in respect of such Letter of
Credit (i) if such Issuing Lender provides notice to the Borrower of such
payment or disbursement before 11:00 a.m. (Houston, Texas time), on the date of
such notice or (ii) if such notice is received after such time, on the next
Business Day following the date of receipt of such notice.  In the event an
Issuing Lender makes a payment pursuant to a request for draw presented under a
Letter of Credit and such payment is not promptly reimbursed by the Borrower as
required herein, such Issuing Lender shall give notice of such payment to the
Administrative Agent. In such event, the Borrower shall be deemed to have
requested a Base Rate Advance (notwithstanding any minimum size or increment
limitations on individual Advances).  Each Lender (including the Lender acting
as Issuing Lender) shall, upon notice from the Administrative Agent that the
Borrower has requested or is deemed to have requested an Advance pursuant to
Section 2.5 and regardless of whether (A) the conditions in Section 3.2 have
been met, (B) such notice complies with Section 2.5, or (C) a Default exists,
make funds available to the Administrative Agent for the account of the
applicable Issuing Lender in an amount equal to such Lender’s Applicable
Percentage of the amount of such Advance not later than 1:00 p.m. (Houston,
Texas time) on the Business Day specified in such notice by the Administrative
Agent, whereupon (i) each Lender that so makes funds available shall be deemed
to have made a Base Rate Advance to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable Issuing
Lender.  If any such Lender shall not have so made such Advance available to the
Administrative Agent pursuant to this Section 2.3, such Lender agrees to pay
interest thereon for each day from such date until the date such amount is paid
at the lesser of (A) the Overnight Rate for such day for the first three days
and thereafter the interest rate applicable to such Base Rate Advances and (B)
the Maximum Rate.  The Borrower hereby unconditionally and irrevocably
authorizes,





-25-

--------------------------------------------------------------------------------

 

 

 

empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat each payment under a Letter of Credit not reimbursed by the
Borrower when due as a Revolving Borrowing comprised of Base Rate Advances to
the Borrower.  If for any reason any payment pursuant to a request for draw
presented under a Letter of Credit is not refinanced by a Revolving Borrowing in
accordance with this Section 2.3(d), the Issuing Lender shall be deemed to have
requested that each of the applicable Lenders fund its risk participation in the
relevant Letter of Credit Obligations and each such Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.3(d) shall be deemed payment in respect of such participation.

(e)      Participations.  Upon the date of the issuance or increase of a Letter
of Credit or the deemed issuance of the Existing Letters of Credit under Section
2.3(a), the applicable Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Applicable Percentage at such date and such sale and purchase
shall otherwise be in accordance with the terms of this Agreement.  The
applicable Issuing Lender shall promptly notify each such participant Lender by
facsimile, telephone, or telecopy of each Letter of Credit issued or increased
and the actual dollar amount of such Lender’s participation in such Letter of
Credit.  Each Lender’s obligation to purchase participating interests pursuant
to this Section and to reimburse such Issuing Lender for such Lender’s
Applicable Percentage of any payment under a Letter of Credit by such Issuing
Lender not reimbursed in full by the Borrower shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
of the circumstances described in paragraph (f) below, (ii) the occurrence and
continuance of a Default, (iii) an adverse change in the financial condition of
the Borrower or (iv) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing, except for any such
circumstance, happening or event constituting or arising from gross negligence
or willful misconduct on the part of the applicable Issuing Lender.

(f)      Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i)      any lack of validity or enforceability of any Letter of Credit
Documents;

(ii)     any amendment or waiver of or any consent to departure from any Letter
of Credit Document to which the Borrower has consented;

(iii)    the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
any Issuing Lender would not be liable therefor pursuant to the following
paragraph (h);

(v)      payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;





-26-

--------------------------------------------------------------------------------

 

 

 

provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).

(g)      Cash Collateralization.  With respect to (i) each Letter of Credit
which has an expiration date beyond the latest Maturity Date, on or prior to the
5th Business Day prior to the latest Maturity Date or (ii) all outstanding
Letters of Credit, if the Revolving Commitments are terminated in whole pursuant
to Section 2.1(b) or Article VII, on the date of such termination, the Borrower
shall deposit into the Cash Collateral Account in accordance with paragraph (i)
below cash in an amount equal to 103% of the Letter of Credit Exposure of such
Letters of Credit or otherwise make arrangements satisfactory to the
Administrative Agent to secure the release of such Letters of Credit.  If the
Borrower has deposited 103% of the Letter of Credit Exposure into the Cash
Collateral Account as of the latest Maturity Date and no other Default or Event
of Default has occurred and is continuing, each Lender’s obligation to purchase
participating interests pursuant to this Section and to reimburse such Issuing
Lender for such Lender’s Applicable Percentage of any payment under a Letter of
Credit by such Issuing Lender not reimbursed in full by the Borrower shall be
terminated as of the latest Maturity Date.

(h)      Liability of Issuing Lenders.  The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its or any Credit Party’s use of such Letter of Credit.  Neither an
Issuing Lender nor any of its respective officers or directors shall be liable
or responsible for:

(i)      the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)     the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

(iii)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including an Issuing Lender’s own negligence),

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to, and shall promptly
pay to, the Borrower, to the extent of any direct, as opposed to consequential,
damages suffered by the Borrower, which the Borrower proves were caused by (A)
such Issuing Lender’s willful misconduct or gross negligence (as determined in a
final, non-appealable judgment of a court of competent jurisdiction) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (B) such Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of a
draft and certificate strictly complying with the terms and conditions of such
Letter of Credit, in either case notwithstanding the unconditional and
irrevocable nature of the Borrower’s obligations under this Agreement as set
forth in Section 2.3(f). In furtherance and not in limitation of the foregoing,
the Issuing Lenders may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

(i)      Cash Collateral Account.

(i)      If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to the terms hereof, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in





-27-

--------------------------------------------------------------------------------

 

 

 

connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority security interest in such account and the
funds therein and giving the Administrative Agent “control” over the Cash
Collateral Account as such term is defined in the applicable Uniform  Commercial
Code.  The Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the Cash Collateral Account,
whenever established, all funds held in the Cash Collateral Account from time to
time, and all proceeds thereof, as security for the payment of the
Obligations.  Except as provided in Section 2.3(i)(ii) below, the Borrower shall
have no access and no rights of withdrawal from the Cash Collateral Account.

(ii)     Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit.  Such funds shall
be promptly applied by the Administrative Agent at the request of the applicable
Issuing Lender to any reimbursement or other obligations under the applicable
Letters of Credit that exist or occur.  To the extent that any surplus funds are
held in the Cash Collateral Account above the Letter of Credit Exposure during
the existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the
Obligations or (B) apply such surplus funds to any Obligations in any manner
directed by the Majority Lenders.  If no Default exists, the Administrative
Agent shall release to the Borrower, at the Borrower’s written request, any
funds held in the Cash Collateral Account in excess of 103% of the then existing
Letter of Credit Exposure.  The Administrative Agent shall invest the funds in
the Cash Collateral Account in an interest-bearing account or other investment
approved by the Borrower.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property or in accordance with the Borrower’s instructions
or as otherwise approved by the Borrower, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

(j)      Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Lender hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(k)      Defaulting Lender.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize each Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(i)      Grant of Security Interest.  The Borrower, and to the extent Cash
Collateral is provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).





-28-

--------------------------------------------------------------------------------

 

 

 

(ii)     Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.3(k) or Section
2.16 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii)    Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.3(k) and shall, upon written request of the Person providing such Cash
Collateral, be refunded following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.16, the Person providing Cash Collateral and the Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

Section 2.4        Swingline Advances.

(a)      Commitment.  On the terms and conditions set forth in this Agreement,
subject to Section 2.16(d), the Swingline Lender agrees to, from time-to-time on
any Business Day from the Closing Date until the last Business Day occurring
before the Swingline Lender’s Maturity Date, make Swingline Advances to the
Borrower in an aggregate principal amount not to exceed the Swingline Commitment
at any time, provided that (i) after giving effect to such Swingline Advance,
the Outstandings shall not exceed the aggregate Revolving Commitments in effect
at such time, (ii) no Swingline Advance may mature after the Swingline Lender’s
Maturity Date, and (iii) no Swingline Advance shall be made by the Swingline
Lender if the conditions set forth in Section 3.2 have not been met as of the
date of such Swingline Advance.  The Borrower agrees that the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swingline Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swingline Advance the
conditions set forth in Section 3.2 have been met.  Immediately upon the making
of a Swingline Advance, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Advance in an amount equal to its Applicable
Percentage of such Swingline Advance.

(b)      Evidence of Indebtedness.  The indebtedness of the Borrower to the
Swingline Lender resulting from Swingline Advances shall be evidenced as set
forth in Section 2.2.

(c)      Prepayment.  Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.4(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed.  If the amount of aggregate outstanding
Swingline Advances ever exceeds the Swingline Commitment, the Borrower shall,
upon receipt of written notice of such condition from the Swingline Lender and
to the extent of such excess, prepay to the Swingline Lender the outstanding
principal of the Swingline Commitment such that such excess is eliminated.

(d)      Refinancing of Swingline Advances.

(i)      The Swingline Lender may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Advance in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Advances then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Notice
of Borrowing for purposes hereof),





-29-

--------------------------------------------------------------------------------

 

 

 

without regard to the minimum and multiples specified in Section 2.5(c) for the
principal amount of Revolving Borrowings, but subject to the unutilized portion
of the Revolving Commitments and the conditions set forth in Section 3.2.  The
Swingline Lender shall furnish the Borrower with a copy of the applicable Notice
of Borrowing promptly after delivering such notice to the Administrative
Agent.  Regardless of whether the request for such Base Rate Advance complies
with Section 2.5, each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Notice of Borrowing available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Lending Office not later than 1:00 p.m. (Houston,
Texas time) on the day specified in such Notice of Borrowing, whereupon, subject
to Section 2.4(d)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Advance to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

(ii)     If for any reason any Swingline Advance cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.4(d)(i), the applicable Notice
of Borrowing submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the applicable
Lenders fund its risk participation in the relevant Swingline Advances and each
such Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(d) by the time
specified in Section 2.4(d)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.  A certificate of the Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swingline Advances pursuant to this Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swingline Lender, the Borrower, or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided,  however, that each Lender’s obligation to
make Advances pursuant to Section 2.4(d)(i) is subject to the conditions set
forth in Section 3.2.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay the Swingline Advances,
together with interest as provided herein.

(e)      Repayment of Participations.

(i)      At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.

(ii)     If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Advance is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.11 (including
pursuant to any settlement entered into by the Swingline Lender





-30-

--------------------------------------------------------------------------------

 

 

 

in its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swingline Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(f)      Interest for Account of Swingline Lender.  The Swingline Lender shall
be responsible for invoicing the Borrower for interest on the Swingline
Advances.  Until each Lender funds its Advances or risk participation pursuant
to this Section to refinance such Lender’s Applicable Percentage of the
applicable Swingline Advances, interest in respect of such Applicable Percentage
shall be solely for the account of the Swingline Lender.

(g)      Payments Directly to Swingline Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swingline Advances directly
to the Swingline Lender.

(h)      Method of Borrowing.  Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Swingline Lender given no later than 11:00 a.m. (Houston, Texas time) on the
date of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing facsimiled to the Administrative Agent and the
Swingline Lender.  The Swingline Lender will promptly make such Swingline
Advance available to the Borrower at the Borrower’s account with the
Administrative Agent.

Section 2.5        Borrowings; Procedures and Limitations.

(a)      Notice of Borrowings.  Each Revolving Borrowing (other than a
Conversion) shall be made pursuant to a Notice of Borrowing and given by the
Borrower to the Administrative Agent not later than 12:00 p.m. (Houston, Texas
time) on the third Business Day before the date of the proposed Revolving
Borrowing in the case of a Eurodollar Advance, and by the Borrower to the
Administrative Agent not later than 10:00 a.m. (Houston, Texas time) on the
Business Day of the proposed Revolving Borrowing in the case of a Base Rate
Advance.  The Administrative Agent shall give each applicable Lender prompt
notice on the day of receipt by facsimile of a  timely Notice of Borrowing of
such proposed Revolving Borrowing.  Each Notice of Borrowing shall be by
facsimile specifying the (i) requested date of such Revolving Borrowing (which
shall be a Business Day), (ii) requested Type of Advances comprising such
Revolving Borrowing, (iii) aggregate amount of such Revolving Borrowing, and
(iv) if such Revolving Borrowing is to be comprised of Eurodollar Advances, the
Interest Period for such Advances.  In the case of a proposed Revolving
Borrowing comprised of Eurodollar Advances, the Administrative Agent shall
promptly notify each applicable Lender of the applicable interest rate under
Section 2.9, as applicable.  Each Lender shall before 3:00 p.m. (Houston, Texas
time) on the date of the proposed Revolving Borrowing, make available for the
account of its Lending Office to the Administrative Agent at its address
referred to in Section 9.7, or such other location as the Administrative Agent
may specify by notice to the Lenders, in Same Day Funds, such Lender’s
Applicable Percentage of such Revolving Borrowing.  Promptly upon the
Administrative Agent’s receipt of such funds (but, in any event, not later than
3:00 p.m. (Houston, Texas time) on the date of the proposed Revolving Borrowing)
and provided that the applicable conditions set forth in Article III have been
satisfied, the Administrative Agent will make such funds available to the
Borrower at its account with the Administrative Agent.

(b)      Conversions and Continuations.  In order to elect to Convert or
continue Advances comprising part of the same Revolving Borrowing under this
Section, the Borrower shall deliver an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent’s office no
later than (x) 10:00 a.m. (Houston, Texas time) on the date of the  proposed
Conversion date in the case of a





-31-

--------------------------------------------------------------------------------

 

 

 

Conversion of such Advances to Base Rate Advances, and (ii) 12:00 p.m. (Houston,
Texas time) at least three Business Days in advance of the proposed Conversion
or continuation date in the case of a Conversion to, or a continuation of,
Eurodollar Advances.  Each such Notice of Conversion or Continuation shall be in
writing or facsimile, specifying (A) the requested Conversion or continuation
date (which shall be a Business Day), (B) the Revolving Borrowing amount and
Type of the Advances to be Converted or continued, (C) whether a Conversion or
continuation is requested, and if a Conversion, into what Type of Advances, and
(D) in the case of a Conversion to, or a continuation of, Eurodollar Advances,
the requested Interest Period.  Promptly after receipt of a Notice of Conversion
or Continuation under this paragraph, the Administrative Agent shall provide
each applicable Lender with a copy thereof and, in the case of a Conversion to
or a continuation of Eurodollar Advances, shall notify each applicable Lender of
the applicable interest rate under Section 2.9, as applicable.  For purposes
other than the conditions set forth in Section 3.2, the portion of Advances
comprising part of the same Revolving Borrowing that are Converted to Advances
of another Type shall constitute a new Revolving Borrowing.

(c)      Certain Limitations.  Notwithstanding anything in paragraphs (a) and
(b) above:

(i)             Each Revolving Borrowing shall (A) be in an aggregate amount not
less than $3,000,000 and in integral multiples of $1,000,000 in excess thereof
in case of Eurodollar Advances and in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof in case of Base Rate
Advances, (B) consist of Advances of the same Type made, Converted or continued
on the same day by the Lenders according to their Applicable Percentage, and (C)
denominated only in Dollars.

(ii)     At no time shall there be more than twelve Interest Periods applicable
to outstanding Eurodollar Advances.

(iii)    The Borrower may not select Eurodollar Advances for any Revolving
Borrowing to be made, Converted or continued if a Default or Event of Default
has occurred and is continuing.

(iv)    If any Lender shall, at least one Business Day prior to the requested
date of any Revolving Borrowing comprised of Eurodollar Advances, notify the
Administrative Agent and the Borrower that the introduction of or any change in
or in the interpretation of any Legal Requirement makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Lending Office to perform its obligations under this
Agreement to make Eurodollar Advances or to fund or maintain Eurodollar
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars in
the applicable interbank market, then (1) such Lender’s Applicable Percentage of
the amount of such Revolving Borrowing shall be made as a Base Rate Advance of
such Lender, (2) such Base Rate Advance shall be considered part of the same
Revolving Borrowing and interest on such Base Rate Advance shall be due and
payable at the same time that interest on the Eurodollar Advances comprising the
remainder of such Revolving Borrowing shall be due and payable, and (3) any
obligation of such Lender to make, continue, or Convert to, Eurodollar Advances,
including in connection with such requested Revolving Borrowing, shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist or a
Replacement Rate has been implemented pursuant to Section 2.5(g) below.

(v)     If the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Advances comprising any requested Revolving Borrowing, the right
of the Borrower to select Eurodollar Advances for such Revolving Borrowing or
for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the applicable Lenders that
the circumstances causing such suspension no longer exist or a Replacement Rate
has been





-32-

--------------------------------------------------------------------------------

 

 

 

implemented pursuant to Section 2.5(g) below, and each Revolving Advance
comprising such Revolving Borrowing shall be made as a Base Rate Advance.

(vi)    If the Majority Lenders shall, at least one Business Day before the date
of any requested Revolving Borrowing, notify the Administrative Agent that (A)
the Eurodollar Rate for Eurodollar Advances comprising such Revolving Borrowing
will not adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Revolving
Borrowing, or (B) deposits are not being offered to banks in the applicable
offshore interbank market for Dollars for the applicable amount and Interest
Period of such Eurodollar Advance, then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders and the right of the Borrower to
select Eurodollar Advances for such Revolving Borrowing or for any subsequent
Revolving Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist or a Replacement Rate has been implemented pursuant
to Section 2.5(g) below, and each Advance comprising such Revolving Borrowing
shall be made as a Base Rate Advance.

(vii)   If the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advance in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.1 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the applicable Lenders and such affected Advances will be made available to
the Borrower on the date of such Revolving Borrowing as Base Rate Advances or,
if such affected Advances are existing Advances, will be Converted into Base
Rate Advances at the end of the Interest Period then in effect.

(viii)  Swingline Advances may not be Converted or continued.

(d)      Notices Irrevocable.  Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower.

(e)      Lender Obligations Several.  The failure of any Lender to make the
Advance to be made by it as part of any Revolving Borrowing shall not relieve
any other Lender of its obligation, if any, to make its Advance on the date of
such Revolving Borrowing.  No Lender shall be responsible for the failure of any
other Lender to make the Advance to be made by such other Lender on the date of
any Revolving Borrowing.

(f)      Funding by Lenders; Administrative Agent’s Reliance.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Advances, or prior to
12:00 p.m. (Houston, Texas time) on the date of any Revolving Borrowing of Base
Rate Advances, that such Lender will not make available to the Administrative
Agent such Lender’s share of such Revolving Borrowing, the Administrative Agent
may assume that such Lender has made such share available in accordance with and
at the time required in Section 2.5 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Revolving Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the
requested Revolving Borrowing.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable





-33-

--------------------------------------------------------------------------------

 

 

 

Revolving Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Advance included in such Revolving Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.

(g)      Alternative Rate of Interest.  Notwithstanding anything to the contrary
in Section 2.5(c) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 2.5(c)(iv),  (c)(v), or (c)(vi) have arisen
and that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the United States syndicated loan market in the
applicable currency or (iii) the applicable supervisor or administrator (if any)
of any applicable interest rate specified herein or any Governmental Authority
having, or purporting to have, jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which any applicable
interest rate specified herein shall no longer be used for determining interest
rates for loans in the United States syndicated loan market in the applicable
currency, then the Administrative Agent may, to the extent practicable (in
agreement with the Borrower and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the
Credit Documents unless and until (A) an event described in Section 2.5(c)(iv),
 (c)(v),  (c)(vi),  (g)(ii), or (g)(iii) occurs with respect to the Replacement
Rate or (B) the Majority Lenders (directly, or through the Administrative Agent)
notify the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Advances bearing interest at the
Replacement Rate.  In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Credit Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.5(g).  Notwithstanding anything to the contrary
in this Agreement or the other Credit Documents (including, without limitation,
Section 9.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Majority Lenders, with each such notice stating that such
Lender objects to such amendment.  To the extent the Replacement Rate is
approved by the Administrative Agent and the Borrower in connection with this
clause (g), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

Section 2.6        Prepayments.  The Borrower shall not have any right to prepay
any principal amount of any Advance except as provided in this Section
2.6.  Each payment of any Advance pursuant to this Section 2.6 shall be made in
a manner such that all Advances comprising part of the same Revolving Borrowing
are paid in whole or ratably in part other than Advances owing to a Defaulting
Lender as provided in Section 2.16.

(a)      Optional.  The Borrower may elect to prepay any Revolving Borrowing, in
whole or in part, without penalty or premium except as set forth in Section 2.11
and after giving by 11:00 a.m. (Houston, Texas time) (i) in the case of
Eurodollar Advances, at least three Business Days’ or (ii) in case of Base Rate
Advances, one Business Day’s, prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment;
provided, that any such notice may state that such





-34-

--------------------------------------------------------------------------------

 

 

 

notice is conditioned upon the effectiveness of other credit facilities or any
incurrence or issuance of debt or equity or an acquisition or disposition, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  If any such notice is given, the Borrower shall
prepay Advances comprising part of the same Revolving Borrowing in whole or
ratably (giving effect to Section 2.16, if applicable) in part in an aggregate
principal amount equal to the amount specified in such notice, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date; provided that (A) each optional partial
prepayment of Eurodollar Advances shall be in a minimum amount not less than
$3,000,000 and in multiple integrals of $1,000,000 in excess thereof and (B)
each optional prepayment of Base Rate Advances shall be in a minimum amount not
less than $500,000 and in multiple integrals of $100,000 in excess thereof.

(b)      Mandatory.

(i)      On any date that Outstandings exceed the aggregate amount of Revolving
Commitments, the Borrower shall, within one Business Day, to the extent of such
excess, first, prepay to the Swingline Lender the outstanding principal amount
of the Swingline Advances, second, prepay to the Lenders on a pro rata basis the
outstanding principal amount of the Revolving Advances and third, make deposits
into the Cash Collateral Account to provide cash collateral in the amount of
such excess for the Letter of Credit Exposure.

(ii)     If a Commitment Increase is effected as permitted under Section 2.1(c),
the Borrower shall prepay any Revolving Advances outstanding on such Increase
Date to the extent necessary to keep the outstanding Revolving Advances ratable
to reflect the revised Applicable Percentages arising from such Commitment
Increase.  Any prepayment made by Borrower in accordance with this clause
(b)(ii) may be made with the proceeds of Revolving Advances made by all the
Lenders in connection the Commitment Increase occurring simultaneously with the
prepayment.

(c)      Interest; Costs.  Each prepayment pursuant to this Section 2.6 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date.

Section 2.7        Repayment.

(a)      Revolving Advances.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of and ratable benefit of each
Lender the aggregate outstanding principal amount of all Revolving Advances on
each such Lender’s Maturity Date.

(b)      Swingline Advances.  The Borrower hereby unconditionally promises to
pay to the Swingline Lender (i) the aggregate outstanding principal amount of
all Swingline Advances on each Swingline Payment Date, and (ii) the aggregate
outstanding principal amount of all Swingline Advances outstanding on the
Swingline Lender’s Maturity Date.

Section 2.8        Fees.

(a)      Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a Commitment Fee on the average daily
amount by which such Lender’s Revolving Commitment exceeds such Lender’s
outstanding Revolving Advances plus such Lender’s Applicable Percentage of the
Letter of Credit Exposure at the per annum rate equal to the Applicable Margin
for Commitment Fees for such period; provided that no such commitment fee shall
accrue on the Commitment of a Defaulting Lender during the period such Lender
remains a Defaulting Lender.  The Commitment Fee





-35-

--------------------------------------------------------------------------------

 

 

 

is due quarterly in arrears on March 31, June 30, September 30, and December 31
of each year commencing on December 31, 2018, and on each Maturity Date.  For
purposes of this Section 2.8(a) only, amounts advanced as Swingline Advances
shall not reduce the amount of the unused Revolving Commitment.

(b)      Fees for Letters of Credit.  The Borrower agrees to pay the following:
(i) subject to Section 2.16, to the Administrative Agent for the pro rata
benefit of the Lenders a  letter of credit fee for each Letter of Credit in an
amount equal to the Applicable Margin for Eurodollar Advances per annum
multiplied by the face amount of such Letter of Credit for the period such
Letter of Credit is outstanding, which fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on December 31, 2018, and on each Maturity Date; (ii) subject to
Section 2.16, to the Issuing Lender, a fronting fee for each Letter of Credit in
an amount separately agreed by the Borrower and the Issuing Lender, which fee
shall be due and payable annually in advance on the date of the issuance or
increase of each Letter of Credit and on the earlier of each annual anniversary
thereafter or the Issuing Lender’s Maturity Date; and (iii) to the Issuing
Lender such other usual and customary fees associated with any transfers,
amendments, drawings, negotiations or reissuances of any Letter of Credit, which
fees shall be due and payable as requested by the Issuing Lender in accordance
with the Issuing Lender’s then current fee policy.  The Borrower shall have no
right to any refund of letter of credit fees previously paid by the Borrower,
including any refund claimed because the Borrower cancels any Letter of Credit
prior to its expiration date.

(c)      Other Fees.  The Borrower agrees to pay the fees to the Administrative
Agent as set forth in the Fee Letter.

Section 2.9        Interest.

(a)      Base Rate Advances.  Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period, provided that while an Event of Default
pursuant to Section 7.1(a) or (f) is continuing the Base Rate Advances shall
bear interest at the Adjusted Base Rate in effect from time to time plus the
Applicable Margin plus 2%.  The Borrower shall pay to Administrative Agent for
the ratable benefit of each Lender all accrued but unpaid interest on such
Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on December 31, 2018, and on each Maturity Date; provided
that if an Event of Default is continuing, (i) all such interest (other than the
additional 2% which is addressed in the following clause (ii)) shall be due and
payable on demand or, if no express demand is made, shall be due and payable on
the otherwise required interest payment dates hereunder, and (ii) the interest
portion accruing at the additional 2% shall be payable on demand.

(b)      Eurodollar Advances.  Each Eurodollar Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Advances for such
period; provided that while an Event of Default pursuant to Section 7.1(a) or
(f) is continuing, each Eurodollar Advance shall bear interest at the Eurodollar
Rate in effect from time to time plus the Applicable Margin plus 2%.  The
Borrower shall pay to the Administrative Agent for the ratable benefit of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with six month Interest Periods, accrued but unpaid interest
shall also be due on the day three months from the first day of such Interest
Period), on the date any Eurodollar Advance is repaid in full, and on each
Maturity Date; provided that if an Event of Default is continuing,  (i) all such
interest (other than the additional 2% which is addressed in the following
clause (ii)) shall be due and payable on demand or, if no express demand is
made, shall be due and payable on the otherwise required interest payment dates
hereunder, and (ii) the interest portion accruing at the additional 2% shall be
payable on demand.





-36-

--------------------------------------------------------------------------------

 

 

 

(c)      Swingline Advances.  Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances; provided that while an Event of Default pursuant to Section
7.1(a) or (f) is continuing the Swingline Advances shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances plus 2%.  The Borrower shall pay to the Swingline Lender for
its own account subject to Section 2.4(f) all accrued but unpaid interest on
each Swingline Advance on each Swingline Payment Date, on the date any Swingline
Advance is repaid (or refinanced) in full, and on the Swingline Lender’s
Maturity Date.

(d)      Other Amounts Overdue.  If any amount payable under this Agreement,
other than the Advances, is not paid when due and payable, including accrued
interest and fees, then such overdue amount shall accrue interest hereon due and
payable on demand at a rate per annum equal to the lesser of (i) the Adjusted
Base Rate plus 2% and (ii) the Maximum Rate, from the date such amount became
due until the date such amount is paid in full.

Section 2.10      Illegality.  If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make, maintain, or fund any
Eurodollar Advances of such Lender then outstanding hereunder, (a) the Borrower
shall, no later than 11:00 a.m. (Houston, Texas time) (i) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar
Advance, or (ii) if required by such notice, on the second Business Day
following its receipt of such notice, prepay all of the Eurodollar Advances of
such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.11 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Revolving Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist.

Section 2.11      Breakage Costs.

(a)      Funding Losses.  In the case of any Revolving Borrowing in which the
related Notice of Borrowing specifies is to be comprised of Eurodollar Advances
or the related Notice of Continuation or Conversion specifies is to be a
Conversion to, or a continuation of, Eurodollar Advances, the Borrower hereby
indemnifies each Lender against any loss, out-of-pocket cost, or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Revolving Borrowing the
applicable conditions set forth in Article III or any failure to Convert or
continue such Advances, including, without limitation, any loss (excluding any
loss of anticipated profits), cost, or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund the Eurodollar Advance to be made by such Lender as part of such
Revolving Borrowing or as part of such Conversion or continuation when such
Eurodollar Advance as a result of such failure, is not made, Converted or
continued, as applicable, on such date.

(b)      Prepayment Losses.  If (i) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance (including any deemed payment or repayment and any reallocated repayment
to Non-Defaulting Lenders provided for in Section 2.13(a) or Section 2.16) as a
result of any prepayment, payment, the acceleration of the maturity of the
Obligations, or for any other reason, (ii) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Advance on the date
such payment is due and payable, or (iii) any failure by the Borrower to make
payment of any Advance or reimbursement of drawing under any Letter of Credit
(or interest due thereon) on its scheduled due date; the Borrower shall, within
10 days of any written demand sent by the Administrative





-37-

--------------------------------------------------------------------------------

 

 

 

Agent on behalf of a Lender to the Borrower, pay to the Administrative Agent for
the benefit of such Lender any amounts determined in good faith by such Lender
to be required to compensate such Lender for any additional losses,
out‑of‑pocket costs, or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss (excluding
loss of anticipated profits), cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

Section 2.12      Increased Costs.

(a)      Increased Costs Generally.  If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.12(e)) or
any Issuing Lender;

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its  Advances, loan principal, Letters
of Credit, Commitments or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Advances made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, continuing or
maintaining any Advance or of maintaining its obligation to make or accept and
purchase any such Advance, or to increase the cost to such Lender, such Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
such Issuing Lender or such other Recipient, the Borrower will pay to such
Lender, such Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b)      Capital Requirements.  If any Lender or Issuing Lender determines that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Advances
made by, or participations in Letters of Credit or Swingline Advances held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, such additional amount or amounts as will compensate such Lender
or such Issuing Lender or such Lender’s or Issuing Lender’s holding company for
any such reduction suffered.





-38-

--------------------------------------------------------------------------------

 

 

 

(c)      Certificates for Reimbursement.  A certificate of a Lender or Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)      Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Recipient pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such
Recipient notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Recipient’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)      Additional Reserve Requirement.  The Borrower shall pay to each Lender
Party, (i) as long as such Lender Party shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits (currently known as Eurocurrency Liabilities), additional
interest on the unpaid principal amount of each Eurodollar Advance equal to the
actual costs of such reserves allocated to such Advance by such Lender Party (as
determined by such Lender Party in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
Party shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurodollar Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitments or
Advances by such Lender Party (as determined by such Lender Party in good faith,
which determination shall be conclusive in the absence of manifest error),
which, in each case, shall be due and payable on each date on which interest is
payable on such Advance.

Section 2.13      Payments and Computations.

(a)      Payments.  All payments to be made by the Borrower shall be made in
immediately available funds without condition or deduction for any counterclaim,
defense, recoupment or setoff; provided that the Borrower may setoff amounts
owing to any Lender that is at such time a Defaulting Lender against Advances
that such Defaulting Lender failed to fund to the Borrower under this Agreement
(the “Unfunded Advances”) so long as (i) the Borrower shall have delivered prior
written notice of such setoff to the Administrative Agent and such Defaulting
Lender, (ii) the Advances made by the Non-Defaulting Lenders as part of the
original Revolving Borrowing to which the Unfunded Advances applied shall still
be outstanding, (iii) if such Defaulting Lender failed to fund Advances under
more than one Revolving Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed in Dollars and in Same Day Funds.  Subject to Section
2.5(c), each payment of any Advance pursuant to this Section or any other
provision of this Agreement shall be made in a manner such that all Advances
comprising part of the same Revolving Borrowing are paid in whole or ratably in
part.

(b)      Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the





-39-

--------------------------------------------------------------------------------

 

 

 

Administrative Agent for the account of the applicable Lenders or the Issuing
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lenders, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the applicable Lenders or the Issuing Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it but excluding the date of payment to the Administrative Agent,
at the Overnight Rate.  A notice of the Administrative Agent to any Lender or
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

(c)      Payment Procedures. Subject to Section 2.14, the Borrower shall make
each payment of any amount under this Agreement and under any other Credit
Document not later than 11:00 a.m. (Houston, Texas time) on the day when due in
Dollars to the Administrative Agent at the Administrative Agent’s address (or
such other location as the Administrative Agent shall designate in writing to
the Borrower) in Same Day Funds.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  Subject to Section 2.14, the
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to any specific Lender Party pursuant to Sections
2.4, 2.10, 2.11, 2.12, 2.14, and 9.1 but after taking into account payments
effected pursuant to Section 2.13(f)) in accordance with each Lender’s
Applicable Percentage to the Lenders for the account of their respective Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon receipt of
other amounts due solely to the Administrative Agent, Issuing Lender, Swingline
Lender, or a specific Lender, the Administrative Agent shall distribute such
amounts to the appropriate party to be applied in accordance with the terms of
this Agreement.

(d)      Non‑Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(e)      Computations.  All computations of interest and fees shall be made by
the Administrative Agent on the basis of a year of 365 (or, in a leap year, 366)
days for Base Rate Advances for which interest is calculated based on the Prime
Rate and a year of 360 days for all other interest and fees, in each case for
the actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(f)      Sharing of Payments, Etc.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff, counterclaim or otherwise
against the Borrower or any other Credit Party, obtain payment (voluntary or
involuntary) in respect of any Advance or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by it, as a result of which
the unpaid portion of its Advances shall be proportionately less than the unpaid
portion of the Advances or the participations in the Letter of Credit
Obligations or in the Swingline Advances held by any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit





-40-

--------------------------------------------------------------------------------

 

 

 

Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.13 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Legal Requirement, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 2.14      Taxes.

(a)      Issuing Lender.  For purposes of this Section 2.14, the term “Lender”
includes any Issuing Lender and the term “Legal Requirement” includes FATCA.

(b)      Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement.  If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)      Payment of Other Taxes by Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Legal Requirement, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

(d)      Indemnification by Credit Parties.  The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority but excluding to the
extent resulting from the gross negligence or willful misconduct of the
Recipient as determined by a court of competent jurisdiction by final and
nonappealable judgment;  provided that, for the avoidance of doubt, no
indemnification payment shall be due under this Section 2.14(d) to the extent
such payment is duplicative of any payment made by a Credit Party under Section
2.14(b) or (c) or by a Guarantor (in lieu of the Borrower) under any Guaranty.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.





-41-

--------------------------------------------------------------------------------

 

 

 

(e)      Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority but except as a result of the gross
negligence or willful misconduct of the Recipient as determined by a court of
competent jurisdiction by final and nonappealable judgment.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f)      Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.14, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)      Status of Lenders.

(i)      Any Lender (including, solely for purposes of this Section 2.14(g), the
Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)     Without limiting the generality of the foregoing,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed, valid and executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this





-42-

--------------------------------------------------------------------------------

 

 

 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, properly completed, valid and, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document,
properly completed, valid and executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form), as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty; (ii) properly completed, valid and
executed copies of IRS Form W-8ECI (or any successor form); (iii) in the case of
a Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) properly completed, valid and
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form),
as applicable; or (iv) to the extent a Foreign Lender is not the beneficial
owner, properly completed, valid and executed copies of IRS Form W-8IMY (or any
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor form), as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed, valid and executed copies of any other form
prescribed by applicable Legal Requirement as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Legal
Requirement to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Legal Requirement and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any





-43-

--------------------------------------------------------------------------------

 

 

 

amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)      Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (including,
for purposes of this paragraph, a credit in lieu of a cash refund) of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)      Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

Section 2.15      Mitigation Obligations; Replacement of Lenders.

(a)      Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.14, as the case may be, in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)      Replacement Lender.  If any Lender (x) requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, (y) is a Defaulting Lender, or (z) is a
Non-Consenting Lender or Non-Extending Lender, then the Borrower may, at its
sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of





-44-

--------------------------------------------------------------------------------

 

 

 

its interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or Section 2.14) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)      the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.6;

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with any applicable Legal Requirement;

(v)      in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Extending Lender, the applicable assignee’s Maturity Date shall be the
latest Maturity Date in effect after giving effect to such applicable extension.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  To the extent permitted under applicable Legal Requirements,
each Lender hereby designates and appoints the Administrative Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
Assignment and Acceptance required hereunder if such Lender is  replaced
pursuant to this Section 2.15(b) and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.  In lieu of the Borrower or the Administrative Agent
replacing a Defaulting Lender as provided in this Section 2.15, the Borrower may
terminate such Defaulting Lender’s applicable Commitment as provided in Section
2.1(b)(ii).

Section 2.16      Defaulting Lender.

(a)      Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

(i)      Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent





-45-

--------------------------------------------------------------------------------

 

 

 

from a Defaulting Lender pursuant to Section 7.4 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.3(k); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any loan hereunder in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement and (y) Cash Collateralize each
Issuing Lender’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.3(k); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment by or on behalf of Borrower of the principal amount of any Advances or
Letter of Credit disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 3.1 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or Letter of Credit disbursements owed to, such Defaulting
Lender until such time as all Advances and funded and unfunded participations in
Letter of Credit Obligations and Swingline Advances are held by the Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    Certain Fees.

(A)       No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)       Each Defaulting Lender shall be entitled to receive fees under Section
2.8(b)(i) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.3(k).

(C)       With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Advances that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing





-46-

--------------------------------------------------------------------------------

 

 

 

Lender and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstandings of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 9.16, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)      Cash Collateral, Repayment of Swingline Advances.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Legal Requirement, (x) first, prepay Swingline Advances in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.3(k).

(b)      Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Advances of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Letters of Credit
and Swingline Advances to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)      Letters of Credit.  So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit, unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(d)      Swingline Advances.  So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to make any Swingline Advances, unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.





-47-

--------------------------------------------------------------------------------

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.1        Conditions Precedent to Initial Credit Extension.  The
obligation of each Issuing Lender, the Swingline Lender and each Lender to make
its initial Credit Extension (including the deemed issuance of the Existing
Letters of Credit) hereunder is subject to satisfaction of the following
conditions precedent:

(a)      Documentation.  The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:

(i)      this Agreement and all Exhibits and Schedules hereto;

(ii)     the Notes payable to each Lender, as requested by such Lender;

(iii)    the Guaranty;

(iv)    a certificate from a Responsible Officer of the Borrower dated as of the
date hereof stating that as of such date (A) all representations and warranties
of the Credit Parties set forth in this Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality or Material Adverse Change in the text thereof) and (B)
no Default has occurred and is continuing;

(v)      a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) authorizing resolutions, and (C)
organizational documents;

(vi)    certificates of good standing for each Credit Party in the state,
province or territory in which each such Person is organized, which certificates
shall be dated a date not earlier than 30 days prior to date hereof; and

(vii)   a legal opinion of Baker Botts  L.L.P., in form and substance reasonably
satisfactory to the Administrative Agent and covering customary matters.

(b)      Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Credit Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality or Material Adverse Change in the text
thereof) on and as of the Closing Date before and after giving effect to the
initial Revolving Borrowings or issuance (or deemed issuance) of Letters of
Credit, as though made on and as of such date.

(c)      No Default.  No Default shall have occurred and be continuing.

(d)      Payment of Fees.  The Borrower shall have paid the fees and expenses
required to be paid as of the Closing Date by the Fee Letter,  such other fee
letter as agreed to by the Borrower, and the Commitment Letter; provided that
any fees and expenses of counsel to the Administrative Agent shall have been
invoiced not less than two Business Days prior to the Closing Date (or such
later date as the Borrower may agree).

(e)      Approvals.  All governmental, equity holder and third-party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with this Agreement and the other Credit Documents shall have been
obtained and be in full force and effect.





-48-

--------------------------------------------------------------------------------

 

 

 

(f)      Other Proceedings.  No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent could reasonably be expected to result
in a Material Adverse Change.

(g)      Material Adverse Change.  Except as set forth on Schedule 3.1(g), no
event or circumstance that could reasonably be expected to result in a material
adverse change in the financial condition, results of operations, business,
assets or liabilities of the Borrower and its Subsidiaries, taken as a whole,
shall have occurred since June 30, 2018.

(h)      Solvency.  The Administrative Agent shall have received a certificate
in form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer of the Borrower certifying that, before and after
giving effect to the initial Revolving Borrowings (if any) and other Credit
Extensions made hereunder on the date hereof (including the deemed issuance of
the Existing Letters of Credit), each Credit Party (on a consolidated basis with
its Subsidiaries) is Solvent.

(i)      Patriot Act and Beneficial Ownership.  The Administrative Agent and
each Lender shall have received all documentation and other information required
by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.

(j)      Payoff Letter.   The Administrative Agent shall have received (i)
evidence satisfactory to it that all amounts outstanding under the Existing
Credit Agreement have been paid in full and (ii) a customary payoff letter
executed by the administrative agent thereunder and H&P International
terminating all commitments to extend credit thereunder.

Section 3.2        Conditions Precedent to Each Credit Extension.  The
obligation of each Lender to make any Credit Extension on the occasion of each
Revolving Borrowing (including any Revolving Borrowing on the Closing Date), the
obligation of each Issuing Lender to make any Credit Extension (excluding the
deemed issuance of the Existing Letters of Credit), the obligation of the
Swingline Lender to make Swingline Advances and any reallocation of Letter of
Credit Exposure provided in Section 2.16, in any such case, shall be subject to
the further conditions precedent that on the date of such Revolving Borrowing or
such Credit Extension or reallocation:

(a)      Representations and Warranties.  As of the date of the making of such
Credit Extension or reallocation (but excluding any Conversion of Revolving
Advances),

(i)      the representations and warranties made by any Credit Party in the
Credit Documents (other than the representation and warranty made in Section
4.4(b) as to any Credit Extension other than the initial Credit Extension)
 shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality or Material
Adverse Change in the text thereof) on such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date and each request for the
making of any Credit Extension or reallocation; and

(ii)     the making of such Credit Extension or reallocation shall be deemed to
be a reaffirmation of such representations and warranties.





-49-

--------------------------------------------------------------------------------

 

 

 

(b)      No Default.  As of the date of the Credit Extension or reallocation,
there shall exist no Default or Event of Default, and the making of such Credit
Extension or reallocation would not cause a Default or Event of Default.

(c)      No Legal Prohibition.  The making of such Credit Extension, would not
conflict with, or cause any Lender or any Issuing Lender to violate or exceed,
any applicable Legal Requirement.

(d)      Credit Extension Request.  The Administrative Agent and, if applicable,
the Issuing Lender or the Swingline Lender shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, in accordance with the
requirements of this Agreement.

ARTICLE IV.

 REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants as follows:

Section 4.1        Organization.  Each of the Borrower and its Subsidiaries is
duly and validly organized and existing and in good standing under the laws of
its jurisdiction of incorporation or formation and is authorized to do business
and is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure could not reasonably be
expected to result in a Material Adverse Change.

Section 4.2        Authorization.  The execution, delivery, and performance by
each Credit Party of each Credit Document to which such Credit Party is a party
and the consummation of the transactions contemplated thereby (a) are within
such Credit Party’s powers, (b) have been duly authorized by all necessary
corporate, limited liability company or partnership action, (c) do not
contravene any organizational documents of such Credit Party, (d) do not
contravene any law or any contractual restriction binding on or affecting such
Credit Party, (e) do not result in or require the creation or imposition of any
Lien prohibited by this Agreement, and (f) do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority, except notices to or filings with the SEC and routine Tax filings
that may be required from time to time.  At the time of each Credit Extension,
such Credit Extension and the use of the proceeds of such Credit Extension are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene (i) the Borrower’s organizational
documents or (ii) any law in any material respect or any material contractual
restriction binding on or affecting the Borrower, will not result in or require
the creation or imposition of any Lien prohibited by this Agreement, and do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority.

Section 4.3        Enforceability.  The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable in accordance with its terms,
except as limited by applicable Debtor Relief Laws or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity.

Section 4.4        Financial Condition.

(a)      The Borrower has delivered to the Lenders the Financial Statements for
the fiscal quarter ended June 30, 2018, and such Financial Statements are true
and correct in all material respects and present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as of the date
thereof.  As of the date of the financial statements referred in the preceding
sentence, there were no material contingent obligations, liabilities for taxes,
unusual forward or long‑term commitments, or unrealized or anticipated





-50-

--------------------------------------------------------------------------------

 

 

 

losses of the applicable Persons, except as disclosed therein and adequate
reserves for such items have been made in accordance with GAAP.

(b)      Except as set forth on Schedule 3.1(g), since June 30, 2018, no event
or condition has occurred that could reasonably be expected to result in
Material Adverse Change.

Section 4.5        Ownership and Liens.  Each Credit Party has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

Section 4.6        True and Complete Disclosure.  All written factual
information (whether delivered before or after the date of this Agreement)
prepared by or on behalf of the Borrower or a Subsidiary (other than projected
financial information, pro forma financial information and information of a
general economic or industry nature) and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made;  provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished and, if such projected financial
information was furnished prior to the date of this Agreement, as of the date of
this Agreement (it being understood and agreed that any such projected financial
information may vary from actual results and that such variations may be
material).  There is no fact known to any Responsible Officer of the Borrower on
the date of this Agreement that has not been disclosed to the Administrative
Agent that could reasonably be expected to result in a Material Adverse Change.
 The information included in any Beneficial Ownership Certification provided to
any Lender in connection with this Agreement is true and correct in all
respects.

Section 4.7        Litigation.  Except as set forth in Schedule 4.7, there are
no actions, suits, or proceedings pending or, to the Borrower’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.7
does not apply with respect to Environmental Claims.  Additionally, except as
disclosed in writing to the Lender Parties, there is no pending or, to the best
of the knowledge of the Borrower, threatened action or proceeding instituted
against the Borrower or any Subsidiary which seeks to adjudicate the Borrower or
any Subsidiary as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.

Section 4.8        No Default.   No Default has occurred and is continuing.

Section 4.9        Pension Plans.  Except for matters that individually or in
the aggregate could not reasonably be expected to result in a liability of
greater than $50,000,000.00, (a) all Plans are, and have been administered, in
compliance in all material respects with all applicable provisions of ERISA and
the Code, (b) no Termination Event has occurred with respect to any Plan for
which there is any unsatisfied liability, (c) no failure to satisfy the “minimum
funding standard” (within the meaning of Section 302 of ERISA) has occurred with
respect to any Plan and there has been no excise tax imposed upon the Borrower
or any Subsidiary under Section 4971 of the Code, in each case, for which there
is any unsatisfied liability, (d) except as set forth on Schedule 4.9, the
present value of all benefits vested under each Plan (based on





-51-

--------------------------------------------------------------------------------

 

 

 

the assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits, (e) neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied withdrawal liability, and (f) neither
the Borrower nor any member of the Controlled Group during the last six years
has been a participating employer in a Multiemployer Plan during the last six
years.  Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, neither the Borrower nor any Subsidiary has any reason to
believe that the annual cost during the term of this Agreement to the Borrower
or any Subsidiary for post-retirement benefits to be provided, except as
required by law, to the current and former employees of the Borrower or any
Subsidiary under any welfare benefit plans (as defined in Section 3(1) of ERISA)
could reasonably be expected to result in a liability of greater than
$50,000,000.00.

Section 4.10      Environmental Condition.  Except to the extent that any
inaccuracy could not reasonably be expected to result in a Material Adverse
Change:

(a)      Permits, Etc.  The Borrower and the Subsidiaries (i) have obtained all
material Environmental Permits necessary for the ownership and operation of
their respective Properties and the conduct of their respective businesses; (ii)
have at all times been and are in material compliance with all terms and
conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received written notice of any
material violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.

(b)      Certain Liabilities.  None of the present or previously owned or
operated Property of the Borrower or any Subsidiary, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party or any Subsidiary, wherever located; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third‑party site any condition that has resulted in or could reasonably be
expected to result in the need for Response will not result in a Material
Adverse Change.

(c)      Certain Actions.  Without limiting the foregoing, (i) all notices have
been properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower, any Subsidiary, or any Person’s former Subsidiaries
on any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrower’s best knowledge, future liability, if any, of the
Borrower or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.

Section 4.11      Subsidiaries.  As of the Closing Date, the Borrower does not
have any Subsidiaries other than those listed on Schedule 4.11.  The Equity
Interests of each Subsidiary are validly issued, fully paid and non-assessable.

Section 4.12      Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Neither the Borrower nor any Subsidiary is subject to regulation
under any Federal or state statute, regulation or other Legal Requirement which
limits its ability to incur Debt.





-52-

--------------------------------------------------------------------------------

 

 

 

Section 4.13      Taxes.  Proper and accurate (in all material respects (as
reasonably determined by the Borrower)) federal, state, local and foreign tax
returns required to have been filed (after giving effect to any extension
granted in the time for filing) by the Borrower or its Subsidiaries have been
filed with the appropriate Governmental Authorities, and all Taxes due and
payable have been paid, except to the extent (i) in either case, the failure to
do so could not reasonably be expected to result in a Material Adverse Change,
or (ii) such Taxes are being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established on the books
of the appropriate Person in accordance with GAAP.

Section 4.14      Permits, Licenses, etc.  The Borrower and each Subsidiary
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its respective business except where the failure to maintain the same
could not reasonably be expected to result in a Material Adverse Change.  The
Borrower and each Subsidiary manages and operates its business in accordance
with all applicable Legal Requirements except where the failure to so manage or
operate could not reasonably be expected to result in a Material Adverse Change.

Section 4.15     Use of Proceeds.  No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).  No proceeds of any Credit Extension will be used
(a) to purchase or carry any margin stock (within the meaning of Regulation U)
or to extend credit to others for the purpose of purchasing or carrying any
margin stock (within the meaning of Regulation U) without completing and
delivery to the Lenders a Form U-1 (or such other documentation required under
Regulation U), or (b) for any purpose which, in any event, violates or would be
inconsistent with,  the provisions of Regulation T, U or X.

Section 4.16      Condition of Property; Casualties.  The material Properties
used or to be used in the continuing operations of the Borrower or any
Subsidiary, are in good working order and condition, normal wear and tear
excepted, except for certain deficiencies that could not reasonably be expected
to result in a Material Adverse Change.  Neither the business nor the material
Properties of the Borrower or any Subsidiary has, since June 30, 2018, been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, which effect could reasonably be expected to cause a Material
Adverse Change.

Section 4.17      Insurance.  The Borrower and each Subsidiary carries insurance
(which may be carried by the Borrower on a consolidated basis) or maintains
appropriate risk management programs in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are
reasonable given the nature of its business, its ability to self-insure, the
circumstances and geographic area in which such business is being conducted and
the availability of insurance coverage at commercially reasonable rates.

Section 4.18      Anti-Corruption Laws, Anti-Money Laundering/Anti-Terrorism
Laws, and Sanctions.  None of (a) the Borrower or any Subsidiary, or any of
their respective officers or employees, or (b) to the knowledge of the Borrower,
any of agent, director, Affiliate or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or is currently
the subject or target of any Sanctions or (ii) except as disclosed in (A) the 
Borrower's Form 10-K filed with the SEC on November 26, 2008 for the year ended
September 30, 2008 and (B) the Borrower's Form 8-K filed with the SEC on July
30, 2009, has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws or any Anti-Money
Laundering/Anti-Terrorism Laws.





-53-

--------------------------------------------------------------------------------

 

 

 

ARTICLE V.

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid (other than contingent indemnity
Obligations for which no claim has been made), any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure (other
than with respect to Letters of Credit that have been cash collateralized
pursuant to this Agreement or for which other arrangements acceptable to the
applicable Issuing Lender have been entered into), the Borrower agrees to comply
with the following covenants.

Section 5.1       Organization.  The Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its partnership, limited liability company
or corporate existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified as a foreign business entity
in each jurisdiction in which qualification is necessary in view of its business
and operations or the ownership of its Properties and where failure to qualify
could reasonably be expected to cause a Material Adverse Change; provided,
however, that nothing herein contained shall prevent any transaction permitted
by Section 6.7 or Section 6.8.

Section 5.2        Reporting.

(a)      Annual Financial Reports.  The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent with sufficient copies for the
Lenders, as soon as available after the end of each fiscal year of the Borrower,
but in any event no more than thirty days after the date required under
Securities Laws for the filing of its Form 10-K, the audited annual Financial
Statements (which shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit), all prepared in conformity with GAAP consistently applied and all
as audited by the Borrower’s certified public accountants of nationally
recognized standing or otherwise reasonably acceptable to the Administrative
Agent,  together with a duly completed Compliance Certificate.

(b)      Quarterly Financial Reports.  The Borrower shall provide to the
Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Borrower, but in any event no more than thirty days after the date
required under Securities Laws for the filing of its Form 10-Q:  (i) an
internally prepared Financial Statement as of the close of such fiscal
quarter,  (ii) a comparison of such balance sheet and the related consolidated
statements of income, retained earnings, and cash flow to the balance sheet and
related consolidated statements of income, retained earnings, and cash flow for
the corresponding fiscal period of the preceding fiscal year, (iii) any other
such items as the Administrative Agent may reasonably request, all of which
shall be certified as accurate by a senior financial officer of the Borrower,
and (iv) a duly completed Compliance Certificate.

(c)      Defaults.  The Borrower shall provide to the Administrative Agent
promptly, but in any event within three Business Days after knowledge of the
occurrence thereof, a notice of each Default or Event of Default known to the
Borrower or to any Subsidiary, together with a statement of an Responsible
Officer of the Borrower setting forth the details of such Default or Event of
Default and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto.

(d)      Other Creditors.  The Borrower shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any Subsidiary pursuant to the
terms of any indenture, loan agreement, credit agreement, or similar agreement
evidencing or relating to Debt in a principal amount equal to or greater than
$50,000,000.00.

(e)      Litigation.  The Borrower shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority,





-54-

--------------------------------------------------------------------------------

 

 

 

affecting the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Change.

(f)      Environmental Notices.  Promptly upon, and in any event no later than
15 days after, the receipt thereof, or the acquisition of knowledge thereof, by
the Borrower or any Subsidiary, the Borrower shall provide the Administrative
Agent with a copy of any form of request, claim, complaint, order, notice,
summons or citation received from any Governmental Authority or any other
Person, (i) concerning violations or alleged violations of Environmental Laws,
which seeks to impose liability therefor in excess of  $50,000,000.00,
(ii) concerning any action or omission on the part of the Borrower or any of its
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could reasonably result in the imposition of liability in excess of
$50,000,000.00 or requiring that action be taken to respond to or clean up a
Release of Hazardous Substances or Hazardous Waste into the environment and such
action or clean-up could reasonably be expected to exceed $50,000,000.00,
including without limitation any information request related to, or notice of,
potential responsibility under CERCLA, or (iii) concerning the filing of a Lien
(other than Permitted Lien) upon, against or in connection with the Borrower or
any Subsidiary, or any of their leased or owned Property, wherever located.

(g)      Material Changes.  The Borrower shall provide to the Administrative
Agent prompt written notice of any condition or event of which the Borrower or
any Subsidiary has knowledge, which condition or event has resulted or could
reasonably be expected to result in a Material Adverse Change.

(h)      Termination Events.  As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan which could reasonably
be expected to result in a Material Adverse Change has occurred, and (ii) within
10 days after the Borrower or any member of the Controlled Group knows or has
reason to know that any other Termination Event with respect to any Plan which
could reasonably be expected to result in a Material Adverse Change has
occurred, the Borrower shall provide to the Administrative Agent a statement of
a Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or any Affiliate of the Borrower proposes to
take with respect thereto;

(i)      Termination of Plans.  Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any other member of the Controlled
Group from the PBGC, the Borrower shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such other member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan, in each case, which could reasonably
be expected to result in a Material Adverse Change;

(j)      Other ERISA Notices.  (i) Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any other member of the
Controlled Group from a Multiemployer Plan sponsor, the Borrower shall provide
to the Administrative Agent a copy of each notice received by the Borrower or
any other member of the Controlled Group concerning the imposition or amount of
withdrawal liability imposed on the Borrower or any other member of the
Controlled Group pursuant to Section 4202 of ERISA which could reasonably be
expected to result in a Material Adverse Change; (ii) as soon as possible and in
any event no later than 30 days prior to the occurrence of such event, the
Borrower shall provide to the Administrative Agent written notice of an
assumption by the Borrower, any Subsidiary, or any member of the Controlled
Group of an obligation to contribute to any Multiemployer Plan which could
reasonably be expected to result in a Material Adverse Change and (iii) as soon
as possible and in any event no later than 30 days prior to the occurrence of
such event, the Borrower shall provide to the Administrative Agent written
notice of an acquisition by the Borrower, any Subsidiary, or any member of the
Controlled Group of an interest in any Person that causes such Person to become
a member of the Controlled Group if such





-55-

--------------------------------------------------------------------------------

 

 

 

Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(1) any Multiemployer Plan, or (2) any other Plan under which the present value
of all benefits vested under such Plan (based on the assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto, exceeded
the value of the assets of such Plan allocable to such vested benefits;

(k)      Other Governmental Notices.  Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, the
Borrower shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority if such modification, revocation or suspension could
reasonably be expected to result in a Material Adverse Change;

(l)      Disputes; etc.  Promptly and in any event within five Business Days
after knowledge thereof by the Borrower or any Subsidiary, the Borrower shall
provide to the Administrative Agent written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower or any Subsidiary, any such
actions threatened, or affecting the Borrower or any Subsidiary, which, if
adversely determined, could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any
Subsidiary has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary if such strike could
reasonably be expected to result in a Material Adverse Change, and (ii) any
claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Borrower or any Subsidiary, if the value of the
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$50,000,000.00;

(m)    SEC.  Promptly after the same become publicly available, the Borrower
shall provide to the Administrative Agent copies of all periodic and other
reports, proxy statements and other materials (other than filings under Section
16 of the Securities Exchange Act of 1934) filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission or distributed by the Borrower or any
Subsidiary to its shareholders generally, as the case may be; and

(n)      Beneficial Ownership.  The Borrower shall provide to the Administrative
Agent prompt written notice of any change in the information provided in any
Beneficial Ownership Certification delivered to a Lender that would result in a
change to the list of beneficial owners identified in such Beneficial Ownership
Certification.

(o)      Other Information.  Subject to the confidentiality provisions of
Section 9.8, the Borrower shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.

Documents required to be delivered pursuant to Section 5.2(a),  (b), or (m) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule III; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency, Syndtrak or another
relevant website (including, without limitation, the SEC’s website), if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).  The Administrative Agent shall not have an obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have





-56-

--------------------------------------------------------------------------------

 

 

 

no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 5.3        Insurance.  The Borrower shall, and shall cause each
Subsidiary to, carry insurance (which may be carried by the Borrower on a
consolidated basis) or maintain appropriate risk management programs in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are reasonable given the nature of its business,
its ability to self-insure, the circumstances and geographic area in which such
business is being conducted and the availability of insurance coverage at
commercially reasonable rates.

Section 5.4        Compliance with Laws.  The Borrower shall, and shall cause
each Subsidiary to, comply with all federal, state, provincial, territorial and
local Legal Requirements (including Environmental Laws and the Patriot Act)
which are applicable to the operations and Property of the Borrower or such
Subsidiary and maintain all related permits necessary for the ownership and
operation of the Borrower’s and such Subsidiary’s Property and business, except
in any case where the failure to so comply could not reasonably be expected to
result in a Material Adverse Change, provided that this Section 5.4 shall not
prevent the Borrower or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such Legal
Requirements by appropriate legal proceedings for which adequate reserves have
been established.

Section 5.5        Taxes.  The Borrower shall, and shall cause each Subsidiary
to, timely and accurately file all federal and all other material state, local,
and foreign tax returns required to be filed by it and pay and discharge all
Taxes imposed on the Borrower or any of its Subsidiaries, respectively, that are
due and payable by it prior to the date on which penalties attach, except to the
extent (i) in either case, the failure to do so could not reasonably be expected
to result in a Material Adverse Change or (ii) such  Taxes are being contested
in good faith by the appropriate proceedings and for which adequate reserves
have been established on the books of the appropriate Person in accordance with
GAAP.

Section 5.6        Records; Inspection.  The Borrower shall, and shall cause
each Subsidiary to, maintain proper, complete and consistent books of record
with respect to such Person’s operations, affairs, and financial
condition.  From time to time (but, unless an Event of Default has occurred and
is continuing, not more than once per year in the case of clauses (a) and (b)
below) upon reasonable prior notice, the Borrower shall permit any Lender and
shall cause each Subsidiary to permit any Lender, at such reasonable times and
intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of the Borrower or such
Subsidiary, to, subject to any applicable confidentiality considerations, (a)
examine the books and records of the Borrower or such Subsidiary, (b) to visit
and inspect the Property of the Borrower or such Subsidiary, and (c) to discuss
the business operations and Property of the Borrower or such Subsidiary with the
officers and directors thereof.

Section 5.7        Maintenance of Property.  The Borrower shall, and shall cause
each Subsidiary to, maintain their owned, leased, or operated Property in good
condition and repair, normal wear and tear excepted, except to the extent any
failure to so maintain could not reasonably be expected to result in a Material
Adverse Change; and shall abstain from, and cause each Subsidiary to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

Section 5.8      Compliance with Anti-Corruption Laws, Anti-Money
Laundering/Anti-Terrorism Laws, and Sanctions.  The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by the Borrower and its Subsidiaries and its and their respective
directors,





-57-

--------------------------------------------------------------------------------

 

 

 

officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering/Anti-Terrorism Laws, and applicable Sanctions.

ARTICLE VI.

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid (other than contingent indemnity
Obligations for which no claim has been made), any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure (other
than with respect to Letters of Credit that have been cash collateralized
pursuant to this Agreement or for which other arrangements acceptable to the
applicable Issuing Lender have been entered into), the Borrower agrees to comply
with the following covenants.

Section 6.1        Debt.  The Borrower shall not, nor shall it permit any
Subsidiary to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt, unless
the Borrower shall be in compliance, on a pro forma basis after giving effect to
such transactions, with the remaining covenants contained in this Article VI
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower as if the transaction in question had occurred on the first day of each
relevant period for testing such compliance;  provided that,  in any event, the
aggregate principal amount of Priority Debt shall not exceed 17.5% of the Net
Worth of the Borrower and its consolidated Subsidiaries at any time.

Section 6.2        Liens.  The Borrower shall not, nor shall it permit any of
its Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of the Borrower or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following:

(a)      Liens securing the Obligations;

(b)      Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(c)      Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

(d)      Liens for Taxes, assessments, or other governmental charges which are
not yet due and payable or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves for such items have been
made in accordance with GAAP;

(e)      Liens arising from precautionary UCC financing statements regarding
leases to the extent such leases are permitted hereby;

(f)      encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or any Subsidiary to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use to the extent such violation could
reasonably be expected to result in a Material Adverse Change;





-58-

--------------------------------------------------------------------------------

 

 

 

(g)      Liens arising solely by virtue of any statutory or common law provision
or customary account documentation relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a depository institution;

(h)      Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;

(i)      judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;

(j)      Liens in favor of a seller on any segregated cash earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
executed letter of intent or purchase agreement for a purchase of Property not
prohibited by this Agreement;

(k)      Liens on cash collateral deposited into any escrow account pursuant to
customary escrow arrangement but only to the extent (i) such cash collateral
represents proceeds of Debt incurred for the purpose of funding an acquisition
and additional amounts to pay accrued interest on and redemption premiums
payable on such Debt, and (ii) such cash collateral is released only to fund
such acquisition and related costs, and in the event such acquisition is not
effected, to repay such Debt, accrued interest thereon and premium amounts, if
any, on such Debt; and

(l)      Liens securing Debt and not otherwise permitted under this Section 6.2;
provided that (i) the aggregate principal amount of Priority Debt shall not
exceed 17.5% of the Net Worth of the Borrower and its consolidated Subsidiaries
at any time,  and (ii) the Borrower and its Subsidiaries shall be in compliance
with the covenants set forth in this Agreement, both before and after giving
effect to each incurrence of such Debt to be secured by a Lien under this
Section 6.2(l).

Section 6.3        Reserved.

Section 6.4        Acquisitions.  The Borrower shall not, nor shall it permit
any Subsidiary to, make an Acquisition in a transaction or related series of
transactions unless no Default exists both before and after giving effect to
such Acquisition.

Section 6.5        Restrictive Agreements.  The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement) which in any way,
directly or indirectly, prohibits or restricts any Subsidiary from paying
Restricted Payments to the Borrower; provided, that this Section 6.5 shall not
apply to any prohibitions or restrictions with respect to any Person or the
property or assets of a Person acquired by the Borrower or any of its
Subsidiaries (including through merger, amalgamation or consolidation) existing
at the time of such acquisition and not incurred in connection with or in
contemplation of such acquisition, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired and any
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings thereof.

Section 6.6        Use of Proceeds; Use of Letters of Credit.





-59-

--------------------------------------------------------------------------------

 

 

 

(a)      The Borrower shall not, nor shall it permit any Subsidiary to use the
proceeds of Advances and Letters of Credit for any purposes other than (i) for
working capital and other general corporate purposes, including the funding of
capital expenditures,  (ii)  for the payment of fees and expenses related to the
entering into of this Agreement and the other Credit Documents, and (iii) for
the refinancing of the extensions of credit under the Existing Credit Agreement.

(b)      The Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly use any part of the proceeds of Advances or Letters of
Credit for any purpose which violates, or is inconsistent with, Regulations T,
U, or X.  The Borrower shall not permit more than 25% of the consolidated assets
of the Borrower and its Subsidiaries to consist of margin stock (within the
meaning of Regulation U).

(c)      The Borrower shall not, nor shall it permit any of its Subsidiaries or
its or their respective directors, officers, employees and agents to, directly
or knowingly indirectly, use any part of the proceeds of Advances or Letters of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering/Anti-Terrorism
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country in violation of any Sanction, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

Section 6.7        Corporate Actions; Fundamental Changes.

(a)      The Borrower shall not, nor shall it permit any Credit Party to, merge,
amalgamate or consolidate with or into any other Person, except that (i) the
Borrower may merge or amalgamate with any other Person;  provided that (A)
immediately after giving effect to any such proposed transaction no Default
would exist, (B) no Change in Control occurs and (C) the Borrower is the
surviving entity, and (ii) any Subsidiary of the Borrower may merge, amalgamate
or be consolidated with or into any other Person; provided that immediately
after giving effect to any such proposed transaction no Default would exist.

(b)      The Borrower shall not, nor shall it permit any Credit Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary of the Borrower may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), to any Person, (ii) any Subsidiary of the Borrower may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (iii) the Borrower may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), to any Person; provided,  however that notwithstanding the
foregoing, the Borrower and its Subsidiaries, taken as whole, shall not sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all its assets (in each case, whether now
owned or hereafter acquired).

(c)      The Borrower shall not reorganize in any jurisdiction outside the
United States.

Section 6.8        Sale of Assets.  The Borrower shall not, nor shall it permit
any Subsidiary to, sell, convey, or otherwise transfer any of its assets outside
the ordinary course of business unless (a) no Default exists





-60-

--------------------------------------------------------------------------------

 

 

 

both prior to and after giving effect to such sale, conveyance or transfer and
(b) such sale, conveyance or transfer is not prohibited under Section 6.7 above.

Section 6.9        Restricted Payments.  The Borrower shall not, nor shall it
permit any Subsidiary to make any Restricted Payments if at the time of the
making of such Restricted Payments a Default exists or a Default would result
from the making of such Restricted Payment.

Section 6.10      Affiliate Transactions.  The Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms (taken as a whole) substantially as favorable to the
Borrower or any Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among the Borrower and any of its wholly-owned (other
than directors’ qualifying shares and shares issued to other persons to the
extent required or necessary under applicable law) Subsidiaries or between or
among any wholly-owned (other than directors’ qualifying shares and shares
issued to other persons to the extent required or necessary under applicable
law) Subsidiaries.

Section 6.11      Line of Business.  The Borrower and its Subsidiaries (taken as
a whole) shall not change the character of its business such that the principal
business of the Borrower and its Subsidiaries (taken as a whole) is not contract
drilling or oilfield services and any business substantially related or
incidental thereto as conducted on the date of this Agreement.

Section 6.12      Compliance with ERISA.  Except for matters that individually
or in the aggregate could not reasonably be expected to result in a liability of
greater than $50,000,000.00, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly: (a) engage in any transaction in
connection with which the Borrower or any Subsidiary could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) fail to make, or
permit any member of the Controlled Group to fail to make, full payment when due
of all amounts which, under the provisions of any Plan, agreement relating
thereto or applicable Legal Requirement, the Borrower, a Subsidiary or member of
the Controlled Group is required to pay as contributions thereto; (c) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standard” within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (d) permit, or allow any member of the
Controlled Group to permit, the present value of all benefits vested under such
Plan (based on the assumptions used to fund such Plan), as of the last annual
valuation date applicable thereto, to exceed the value of the assets of such
Plan allocable to such vested benefits except as shown on Schedule 6.12; or (e)
incur, or permit any member of the Controlled Group to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.

Section 6.13      Hedging Arrangements.  The Borrower shall not, nor shall it
permit any Subsidiary to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any
Subsidiary to any margin call requirements.

Section 6.14      Funded Leverage Ratio.  The Borrower shall not permit the
Funded Leverage Ratio, at the end of each fiscal quarter of the Borrower, to be
greater than 50%.





-61-

--------------------------------------------------------------------------------

 

 

 

Section 6.15      Senior Unsecured Notes Guarantee.  The Borrower shall not
permit any of its Subsidiaries to guarantee or otherwise become obligated under
or in connection with Senior Unsecured Notes unless, prior to or concurrently
with providing a guarantee or becoming obligated in respect of the Senior
Unsecured Notes, the Borrower or such Subsidiary, as applicable, (a) executes
and delivers to the Administrative Agent a Guaranty or a joinder or supplement
to a Guaranty (in form and substance reasonably satisfactory to the
Administrative Agent) to the extent such Subsidiary is not already a party
thereto, and (b) delivers (i) such evidence of corporate authority to enter into
such Credit Document, (ii) favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)) and, (iii) to the
extent not already provided to the Administrative Agent, all documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act and the Beneficial Ownership Regulation, all
as the Administrative Agent may reasonably request.  Notwithstanding the
foregoing, pursuant to Section 8.10(b)(ii), the Administrative Agent shall
release such applicable Guarantor from its obligations under a Guaranty and any
other applicable Credit Document if such Guarantor is released as a guarantor of
the Borrower’s obligations under the Senior Unsecured Notes prior to or
simultaneously with such release from a Guaranty in accordance with the terms
thereof and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.

ARTICLE VII.

DEFAULT AND REMEDIES

Section 7.1        Events of Default.  The occurrence of any of the following
events shall constitute an “Event of Default” under this Agreement and any other
Credit Document:

(a)      Payment Failure.  Any Credit Party (i) fails to pay any principal when
due under this Agreement or (ii) fails to pay, within three Business Days of
when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;

(b)      False Representation or Warranties.  Any representation or warranty
made or deemed to be made by any Credit Party or any Responsible Officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

(c)      Breach of Covenant.  (i) Any breach by any Credit Party of any of the
covenants in Section 5.1 (as to the existence of the Borrower), Section 5.2(c),
or Article VI of this Agreement or the corresponding covenants in any Guaranty
or (ii) any breach by any Credit Party of any other covenant contained in this
Agreement or any other Credit Document and such breach is not cured within 30
days after the earlier of the date notice thereof is given to the Borrower by
any Lender Party or the date any Responsible Officer of the Borrower or any
Subsidiary obtained actual knowledge thereof;

(d)      Guaranty.  (i) Any provision in the Guaranty shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; (ii) any Guarantor shall deny it has any
liability or obligation under such Guaranty; or (iii) any Guarantor shall cease
to exist other than as expressly permitted by the terms of this Agreement;

(e)      Cross-Default. (i) The Borrower or any Subsidiary shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $50,000,000.00 individually or when aggregated with
all such Debt of such Persons so in default (but excluding Debt constituting
Obligations) when the same becomes due and payable (whether by scheduled
maturity, required





-62-

--------------------------------------------------------------------------------

 

 

 

prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or (ii) any other default or breach shall
exist under any agreement or instrument relating to Debt which is outstanding in
a principal amount of at least $50,000,000.00 individually or when aggregated
with all such Debt of such Persons so in default or breach (other than Debt
constituting Obligations), and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or breach is to accelerate, or to permit the acceleration of, the maturity of
such Debt prior to the stated maturity thereof or the effect of such default or
breach is to otherwise require, or permit the requirement of, the prepayment
(other than by regularly scheduled required prepayment) of such Debt;  provided
that, for purposes of this subsection 7.1(e), the “principal amount” of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;

(f)      Bankruptcy and Insolvency.  (i) The Borrower shall terminate its
existence or dissolve or (ii) any Credit Party (A) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under any Debtor Relief Law; or consents to any reorganization,
arrangement, workout, liquidation, dissolution, or similar relief under any
Debtor Relief Law, (B) shall have had, without its consent, any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under any
Debtor Relief Law and such petition shall not be dismissed, stayed, or set aside
for an aggregate of 60 days, whether or not consecutive, or (C) shall have had
any order for relief entered by a court under any Debtor Relief Law;

(g)      Adverse Judgment.  The Borrower or any Subsidiary suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than
$50,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, shall not be in effect;

(h)      Termination Events.  Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $50,000,000.00;

(i)      Plan Withdrawals.  The Borrower or any member of the Controlled Group
as a participating employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and such withdrawing
employer shall have incurred a withdrawal liability in an annual amount
exceeding $50,000,000.00;  or

(j)      Change in Control.  The occurrence of a Change in Control without the
approval of the Majority Lenders.

Section 7.2        Optional Acceleration of Maturity.  If any Event of Default
(other than an Event of Default pursuant to Section 7.1(f)) shall have occurred
and be continuing, then, and in any such event,





-63-

--------------------------------------------------------------------------------

 

 

 

(a)      the Administrative Agent (i) may, and shall at the request of the
Majority Lenders, by notice to the Borrower, declare that the obligation of each
Lender, the Swingline Lender and each Issuing Lender to make Credit Extensions
shall be terminated, whereupon the same shall forthwith terminate, and (ii) may,
and shall at the request of the Majority Lenders, by notice to the Borrower,
declare all outstanding Advances, all interest thereon, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest, and all such amounts shall become and be forthwith
due and payable in full, without presentment, demand, protest or further notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration), all of which are hereby expressly waived by the
Borrower,

(b)      the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and

(c)      the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Guaranty or any
other Credit Document by appropriate proceedings.

Section 7.3        Automatic Acceleration of Maturity.  If any Event of Default
pursuant to Section 7.1(f) shall occur,

(a)      the obligation of each Lender, the Swingline Lender and each Issuing
Lender to make Credit Extensions shall immediately and automatically be
terminated and all Advances, all interest on the Advances, and all other amounts
payable under this Agreement shall immediately and automatically become and be
due and payable in full, without presentment, demand, protest or any notice of
any kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrower,

(b)      the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to 103% of the outstanding Letter of
Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid or cash collateralized at such time,
and

(c)      the Administrative Agent may, and shall at the request of the Majority
Lenders, proceed to enforce its rights and remedies under the Guaranty or any
other Credit Document by appropriate proceedings.

Section 7.4        Set-off.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Lender, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Legal Requirement, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Lender, such Issuing Lender or any such Affiliate to or for the
credit or the account of any Credit Party against any and all of the obligations
of such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to the Administrative Agent, such Lender or such Issuing Lender,
irrespective of whether or not the Administrative Agent, such Lender or such
Issuing Lender shall have made any demand under this Agreement or any other
Credit Document and although such obligations of any Credit Party may be
contingent or unmatured or are owed to a branch or office of the Administrative
Agent, such Lender or such Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent





-64-

--------------------------------------------------------------------------------

 

 

 

for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender Party
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Affiliates may
have.  Each Lender Party agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 7.5        Remedies Cumulative, No Waiver.  No right, power, or remedy
conferred to any Lender, Administrative Agent, or Issuing Lender in this
Agreement or the Credit Documents, or now or hereafter existing at law, in
equity, by statute, or otherwise shall be exclusive, and each such right, power,
or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy.  No course of dealing and
no delay in exercising any right, power, or remedy conferred to any Lender,
Administrative Agent, or Issuing Lender in this Agreement and the Credit
Documents or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy.  Any Lender, Administrative Agent, or Issuing Lender may cure
any Event of Default without waiving the Event of Default.  No notice to or
demand upon the Borrower shall entitle the Borrower to similar notices or
demands in the future.

Section 7.6        Application of Payments.

(a)      Prior to Event of Default.  Prior to an Event of Default, all payments
made hereunder shall be applied as directed by the Borrower, but such payments
are subject to the terms of this Agreement.

(b)      After Event of Default.  If an Event of Default has occurred and is
continuing and subject to Section 2.16, any amounts received or collected from,
or on account of assets held by, any Credit Party shall be applied to the
Obligations by the Administrative Agent in the following order and manner:

(i)      First, to payment of that portion of such Obligations constituting
fees, indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.11, 2.12, and 2.14) payable by any Credit Party to the Administrative
Agent, in its capacity as such, the Issuing Lenders, in their capacity as such,
and the Swingline Lender, in its capacity as such, ratably among the
Administrative Agent, the Issuing Lenders, and the Swingline Lender, in
proportion to the respective amounts described in this clause First payable to
them;

(ii)     Second, to payment of that portion of such Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
by any Credit Party to the Lender Parties (including fees, charges and
disbursements of counsel to the respective Lender Parties and amounts payable
under Article II), ratably among Lender Parties;

(iii)    Third, to payment of that portion of such Obligations constituting
accrued and unpaid interest, allocated ratably among the Lender Parties;

(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Obligations payable by any Credit Party allocated
ratably among the Lender Parties;





-65-

--------------------------------------------------------------------------------

 

 

 

(v)      Fifth, to the Administrative Agent for the account of the applicable
Issuing Lenders, ratably between the Issuing Lenders, to cash collateralize that
portion of the Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

(vi)    Sixth, to the remaining Obligations owed by any Credit Party including
all Obligations for which any Guarantor is liable, allocated among such
remaining Obligations as determined by the Administrative Agent and the Majority
Lenders and applied to such Obligations in the order specified in this clause
(b); and

(vii)   Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or cash
collateralized and all Commitments have been terminated, to Borrower or as
otherwise required by any Legal Requirement.

Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

Section 8.1       Appointment and Authority.  Each Lender, the Swingline Lender
and each Issuing Lender hereby irrevocably (a) appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents, and (b) authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article VIII are
solely for the benefit of the Lender Parties, and neither the Borrower nor any
other Credit Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Credit Document (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Legal Requirement.  Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.2        Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities, act as the financial advisor or in any other advisory capacity for
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.  Wells Fargo
(and any successor acting as Administrative Agent) and its Affiliates may accept
fees and other consideration from the Borrower or any Affiliate of the Borrower
for services in connection with this Agreement or otherwise, without having to
account for the same to the Lenders or the Issuing Lenders.

Section 8.3        Exculpatory Provisions.  The Administrative Agent (which term
as used in this Section 8.3 shall include its Related Parties) shall not have
any duties or obligations except those expressly set forth





-66-

--------------------------------------------------------------------------------

 

 

 

herein and in the other Credit Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Legal Requirement, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

(c)      shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Credit Party or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; and

(d)      does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission, or any other matter
related to the rates in the definition of “Eurodollar Rate”.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 7.1) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender, the Swingline Lender or an Issuing Lender.  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall (subject to Section 9.2) take such
action with respect to such Default or Event of Default as shall reasonably be
directed by the Majority Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Credit Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or under any
other Credit Document or the occurrence of any Default, (iv) the value,
validity, enforceability, effectiveness, enforceability, sufficiency or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, (v) the inspection of the Property (including the books
and records) of any Credit Party or any Subsidiary or Affiliate thereof,
(vi) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, or (vii) any litigation or collection
proceedings (or to initiate or conduct any such litigation or proceedings) in
connection with any Credit Document, unless requested by





-67-

--------------------------------------------------------------------------------

 

 

 

the Majority Lenders in writing and the Administrative Agent shall receive
indemnification satisfactory to it from the Lenders.

Section 8.4        Reliance by Administrative Agent, Swingline Lender and
Issuing Lenders.  The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, writing or other
communication (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension or any Conversion or
continuance of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Swingline Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swingline Lender or Issuing Lender, unless the Administrative Agent
shall have received notice to the contrary from such Lender, the Swingline
Lender or Issuing Lender prior to the making of such Credit Extension or
Conversion or continuance of an Advance.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.5        Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Credit Document by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 8.6        Resignation of Administrative Agent or Issuing Lender.

(a)      The Administrative Agent and each Issuing Lender may at any time give
notice of its resignation to the other Lender Parties and the Borrower.  Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, to appoint, as applicable, a successor Administrative Agent or a
successor Issuing Lender, which shall be a Lender with the prior written consent
of (i) the Borrower (which consent is not required if a Default or Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed) and (ii) such successor Administrative Agent
or successor Issuing Lender, as applicable.  If no such successor Administrative
Agent or Issuing Lender shall have been so appointed and shall have accepted
such appointment within 30 days after the retiring Administrative Agent or
Issuing Lender gives notice of its resignation (or such earlier day as shall be
agreed by the applicable Majority Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent or Issuing Lender, as applicable, may on
behalf of the Lenders and Issuing Lenders, appoint a successor agent or issuing
lender meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation by the Administrative Agent or the Issuing
Lender shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)      If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable Legal Requirement,





-68-

--------------------------------------------------------------------------------

 

 

 

with the prior written consent of the Borrower (which consent is not required if
a Default or Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed) (i) by notice in writing to such
Person remove such Person as Administrative Agent and (ii) appoint a
successor.  If no such successor shall have been so appointed by applicable
Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the applicable Majority Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from its duties and
obligations as Administrative Agent and Issuing Lender hereunder and under the
other Credit Documents (except that (v) in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (z) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent or Issuing Lender, as
applicable, shall instead be made by or to each applicable class of Lenders,
until such time as the Majority Lenders appoint a successor Administrative Agent
or Issuing Lender as provided for above in this paragraph.  Upon the acceptance
of a successor’s appointment as Administrative Agent or Issuing Lender
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent or Issuing Lender, as applicable, and the retiring or removed
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
all of its duties and obligations hereunder or under the other Credit
Documents.  The fees payable by the Borrower to a successor Administrative Agent
or Issuing Lender, as applicable, shall be the same as those payable to its
predecessor, unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s or Issuing
Lender’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Sections 9.1(b) and (c), Section 8.9 and
Section 2.3(h) shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Issuing Lender, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent or
Issuing Lender, as applicable, was acting as Administrative Agent or Issuing
Lender.

(d)      The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower.  After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Credit
Documents with respect to Swingline Advances made by it prior to such
resignation, but shall not be required to make any additional Swingline
Advances.  Upon such notice of resignation, the Borrower shall have the right to
designate any other Lender as the Swingline Lender with the consent of such
Lender so long as operational matters related to the funding of Advances have
been adequately addressed to the reasonable satisfaction of such new Swingline
Lender and the Administrative Agent (if such new Swingline Lender and the
Administrative Agent are not the same Person).  Upon such notice of resignation,
the Borrower shall (so long as no Default or Event of Default has occurred and
is continuing) also have the right, if the resigning Swingline Lender and the
Administrative Agent are the same Person, to remove the Administrative Agent by
notice in writing to the Administrative Agent and each Lender.  Upon such
removal of the Administrative Agent, the Majority Lenders may, to the extent
permitted by applicable Legal Requirement, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed), appoint a
successor.  If no such successor shall have been so appointed by applicable
Majority Lenders, and shall have accepted such





-69-

--------------------------------------------------------------------------------

 

 

 

appointment within 30 days (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the “Replacement Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Replacement Effective Date.

Section 8.7        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender Party acknowledges and agrees that it has, independently and without
reliance upon the Administrative Agent or any other Lender Party or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders or the Issuing
Lenders by the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.8        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, the Joint Lead Arrangers,  Joint Bookrunners, and
Co-Syndication Agents  listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

Section 8.9        Indemnification.

(a)      INDEMNITY OF ADMINISTRATIVE AGENT.  THE LENDERS SEVERALLY AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND ITS RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE APPLICABLE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH COMMITMENT), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR
OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE





-70-

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS
SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES (INCLUDING
REASONABLE COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, OR
AMENDMENT, AND (ii) ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED
BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, IN ANY EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.

(b)      THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING LENDER AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ISSUING LENDER OR ANY OF ITS RELATED PARTY IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION
TAKEN OR OMITTED BY SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 8.10      Certain Authorization of Administrative Agent; Release of
Guarantors.

(a)      The Administrative Agent is authorized (but not obligated) on behalf of
the Lender Parties, without the necessity of any notice to or further consent
from the Lender Parties, from time to time, to take any action (other than
enforcement actions requiring the consent of, or request by, the Majority
Lenders as set forth in Section 7.2 or Section 7.3 above) in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Lender Parties under the Credit Documents or applicable Legal
Requirement.

(b)      The Lender Parties irrevocably authorize the Administrative Agent to
(i) release all Guarantors from their obligations under the Guaranties (other
than such obligations which expressly survive termination thereof) and release
any Lien granted to or held by the Administrative Agent upon any Cash Collateral
Account upon termination of this Agreement, termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Issuing Lender have been made), and the payment in full of
all outstanding Advances, Letter of Credit Obligations (other than with respect
to Letters of Credit as to which other arrangements reasonably satisfactory to
the applicable Issuing Lender have been made) and all other Obligations (other
than contingent indemnity obligations for which no claim has been made) payable
under this Agreement and under any other Credit Document and (ii) release a
Guarantor from its obligations under a Guaranty and any other applicable Credit
Document if such Guarantor is fully released as an obligor under the Senior
Unsecured Notes prior to or simultaneously with





-71-

--------------------------------------------------------------------------------

 

 

 

such release from a Guaranty in accordance with the terms thereof and pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

(c)      Upon request by the Administrative Agent at any time, the Lender
Parties will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section
8.10.  The Administrative Agent shall not be responsible for nor have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall either
Administrative Agent be responsible or liable to other Lender Party for any
failure to monitor or maintain any portion of the collateral.

(d)      Notwithstanding anything contained in any of the Credit Documents to
the contrary, the Credit Parties, the Administrative Agent, and each Lender
Party hereby agree that no Lender Party shall have any right individually to
enforce the Credit Documents, it being understood and agreed that all powers,
rights and remedies under the Credit Documents may be exercised solely by the
Administrative Agent on behalf of the Lender Parties in accordance with the
terms hereof and the other Credit Documents.

Section 8.11      Certain ERISA Matters.

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments, or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of, and
performance of the Advances, the Letters of Credit, the Commitments, and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer, and perform the
Advances, the Letters of Credit, the Commitments, and this Agreement, (C) the
entrance into, participation in, administration of, and performance of the
Advances, the Letters of Credit, the Commitments, and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14, and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of, and performance of the Advances, the
Letters of Credit, the Commitments, and this Agreement, or





-72-

--------------------------------------------------------------------------------

 

 

 

(iv)    such other representation, warranty, and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty, and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of, and performance of the Advances, the Letters of Credit, the Commitments, and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document, or
any documents related hereto or thereto).

ARTICLE IX.

MISCELLANEOUS

Section 9.1        Expenses; Indemnity; Damage Waiver.

(a)      Costs and Expenses.  The Borrower shall pay, on demand, (i) all
reasonable and documented out‑of‑pocket fees and expenses incurred by the
Administrative Agent (including the reasonable and documented fees, charges and
disbursements of one primary outside firm for the Administrative Agent, and, if
applicable, one local firm for each applicable jurisdiction), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by any
Lender Party (including the documented fees, charges and disbursements of any
firm for any Lender Party), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section,  or (B) in connection with the Advances
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring, negotiations or legal
proceedings in respect of such Advances or Letters of Credit.

(b)      Indemnification by the Borrower.  The Borrower shall, and does hereby
indemnify, the Administrative Agent (and any sub-agent thereof), each Lender,
the Swingline Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable and documented fees
and disbursements of one firm of all Indemnitees in connection with
indemnification claims arising out of the same facts or circumstances and, if
reasonably necessary or advisable in the judgment of the Administrative Agent,
one local firm to the Indemnitees in each applicable jurisdiction and, solely in
the case of an actual or perceived conflict of interest, one additional firm in
each applicable jurisdiction to the affected Indemnitees similarly situated
taken as a whole), incurred by any Indemnitee or asserted against any Indemnitee
by any third-party or by the Borrower or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case





-73-

--------------------------------------------------------------------------------

 

 

 

of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (ii)
any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third-party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
(y)  material breach in bad faith of such Indemnitee’s obligations under this
Agreement or any other Credit Document in any material respect, or (z) any
dispute solely among Indemnitees that does not involve any action, omission,  or
representation by the Borrower or any of its Subsidiaries or any of their
respective Affiliates and does not involve any claim against any Lender Party or
any of its Affiliates in its capacity as Administrative Agent, Issuing Lender,
Swingline Lender, an arranger, an agent, or a similar role under this Agreement
or the other Credit Documents.  Notwithstanding the foregoing, this Section
9.1(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(c)      Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable Legal Requirement, no Credit Party and no other party (on behalf
of itself and any of its related Indemnitees that such party can legally bind)
hereto shall assert, and the Borrower (on behalf itself and the other Credit
Parties) and each other party (on behalf of itself and any of its related
Indemnitees that such party can legally bind) hereto agrees not to assert and
hereby waives, any claim against any Credit Party or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit or the use of the proceeds thereof;  provided
that this Section 9.1(c) shall not waive, release or otherwise limit any
obligation of any Credit Party set forth in Section 9.1(d) (including, without
limitation, to indemnify, pay and hold harmless any Indemnitee from and against
such damages) to the extent such damages are included in any claim in connection
with which an Indemnitee is otherwise entitled to indemnification under this
Agreement.

(d)      Electronic Communications.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby unless such damages result from a breach of the
confidentiality provisions of Section 9.8 or except where the same are a result
of such Indemnitee’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

(e)      Payments.  All amounts due under this Section shall, unless otherwise
set forth above, be payable not later than ten Business Days after written
demand therefor.





-74-

--------------------------------------------------------------------------------

 

 

 

(f)      Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent and any Issuing Lender, the replacement of any
Lender, the termination of the Commitments, termination or expiration of all
Letters of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.

Section 9.2        Waivers and Amendments.  No amendment or waiver of any
provision of this Agreement, the Notes, or any other Credit Document (other than
the Fee Letter), nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such agreement shall (a) increase the Commitment
of any Lender (including any Defaulting Lender) without the written consent of
such Lender, (b) increase the aggregate Revolving Commitments other than
pursuant to Section 2.1(c) as in effect on the date hereof without the written
consent of each Lender (including any Defaulting Lender), (c) reduce the
principal amount of any Advance (other than prepayments or repayments in
accordance with the terms of this Agreement) or reduce the amount of or rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender (including any Defaulting Lender) affected thereby, (d)
postpone the scheduled date of payment of the principal amount of any Advance,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender  (including any
Defaulting Lender) affected thereby, (e) change Section 2.13(f), Section 2.5(e),
Section 7.6, this Section 9.2 or any other provision in any Credit Document
which expressly requires the consent of, or action or waiver by, all of the
Lenders, (f) amend, modify or waive any provision in a manner that would alter
the pro rata sharing of payments to or disbursements by Lenders required
thereby, without the written consent of each Lender (including any Defaulting
Lender), (g) release all or substantially all of the value of the Guaranty
without the written consent of each Lender except as permitted under Section
8.10(b), (h) change any of the provisions of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the  written
consent of each Lender (including any Defaulting Lender);  provided, further,
that, notwithstanding anything in this Agreement or the other Credit Documents
to the contrary (i) the Administrative Agent and the Borrower may, without the
consent of any Lender or any other party hereto, enter into amendments or
modifications to this Agreement and any of the other Credit Documents to correct
any obvious error or any error, ambiguity, defect, or inconsistency or omission
of a technical or immaterial nature in any provision as jointly identified by
the Administrative Agent and the Borrower, and (ii) the Administrative Agent and
the Borrower may, without the consent of any Lender or any other party hereto,
enter into amendments or modifications to this Agreement and any of the other
Credit Documents or enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 2.5(g) in accordance with Section
2.5(g);  provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lenders or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, such Issuing Lender or the Swingline Lender, as the
case may be.

Notwithstanding anything in this Agreement to the contrary, each Lender, Issuing
Lender, and Swingline Lender hereby irrevocably authorizes the Administrative
Agent on its behalf, and without further consent of any Lender, Issuing Lender,
or Swingline Lender (but with the consent of the Borrower and the Administrative
Agent), to amend and restate this Agreement if, upon giving effect to such
amendment and restatement, such Lender, Issuing Lender, and/or Swingline Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender, Issuing Lender, and/or Swingline Lender shall have
terminated, such Lender, Issuing Lender, and/or Swingline Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.





-75-

--------------------------------------------------------------------------------

 

 

 

Section 9.3        Severability.  In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable Legal Requirement, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.  The invalidity of
a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 9.4       Survival of Representations and Obligations.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower or any Subsidiary in connection herewith shall
survive the execution and delivery of this Agreement and the other Credit
Documents, the making Credit Extensions and any investigation made by or on
behalf of the Lenders, none of which investigations shall diminish any Lender’s
right to rely on such representations and warranties.  All obligations of the
Borrower provided for in Sections 2.11, 2.12, 2.14, and 9.1 and all of the
obligations of the Lenders in Section 8.9 and Section 9.8 shall survive any
termination of this Agreement, repayment in full of the Obligations, and
termination or expiration of all Letters of Credit.

Section 9.5        Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender Party and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to an Eligible Assignee in accordance
with the provisions of Section 9.6(a), (b) by way of participation in accordance
with the provisions of Section 9.6(c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 9.6(c) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and each Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

Section 9.6        Lender Assignments and Participations.

(a)      Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that

(i)      except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Advances under such Commitment at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Commitment (which for this purpose includes Advances outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $10,000,000, unless the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower, otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
 however, that (A) the Borrower shall be deemed to have consented to any such
lesser amount unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof and (B) concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;





-76-

--------------------------------------------------------------------------------

 

 

 

(ii)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Class of Advances or the
Commitment assigned;

(iii)    any assignment of a Commitment must be approved by the Administrative
Agent and the Issuing Lenders unless the Person that is the proposed assignee is
itself a Lender with a Revolving Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived by the Administrative
Agent in its sole discretion) and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section,  from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 9.1 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(b)      Register.  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances and
Letter of Credit Obligations (if any) owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower and the Lender
Parties shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  Borrower hereby agrees that the
Administrative Agent, as its agent solely for the purpose set forth above in
this clause (b), shall not be subject to any fiduciary or other implied duties,
all of which are hereby waived by the Borrower.

(c)      Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, any other Credit Party or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower and the
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and





-77-

--------------------------------------------------------------------------------

 

 

 

obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity provided under Section 8.9 with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant).  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, subject to the requirements and limitations of,
Sections 2.11, 2.12 and 2.14 (it being understood that the documentation
required under Section 2.14(g) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.15 as if it
were an assignee under paragraph (a) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.12 or 2.14, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.15(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13(f) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.  Borrower hereby
agrees that each Lender acting as its agent solely for the purpose set forth
above in this clause (c) shall not subject such Lender to any fiduciary or other
implied duties, all of which are hereby waived by the Borrower.

(d)      Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14.

(e)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment





-78-

--------------------------------------------------------------------------------

 

 

 

shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(f)      Information.  Any Lender may furnish any information concerning the
Credit Parties or any of their Subsidiaries in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants) subject to the provisions of Section 9.8.

(g)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (ii) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swingline Advances in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Section 9.7        Notices, Etc.

(a)      Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows: (i) if to the Borrower or any other Credit Party, at the
applicable address (or facsimile numbers or e-mail address) set forth on
Schedule III; (ii) if to the Administrative Agent or the Swingline Lender, at
the applicable address (or facsimile numbers or e-mail address) set forth on
Schedule III; and (iii) if to a Lender or an Issuing Lender, to it at its
address (or facsimile number or e-mail address) set forth in its Administrative
Questionnaire.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)      Electronic Communications.

(i)      The Borrower and the Lenders agree that the Administrative Agent may
make any material delivered by the Borrower or any other Credit Party to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any Subsidiary, or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as IntraLinks,
Syndtrak or a





-79-

--------------------------------------------------------------------------------

 

 

 

substantially similar electronic system (the “Platform”); provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
none of the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform. 
In no event shall the Administrative Agent or any of its Related Parties have
any liability to the Borrower or the other Credit Parties, any Lender Party or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or any Lender Party’s transmission of communications through the
Platform except to the extent of such Credit Party’s direct damages arising from
the gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) in providing Platform login credentials to a Person to whom it is not
otherwise permitted to disclose the Information under Section 9.8.

(ii)     Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

(iii)    Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)      Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

Section 9.8        Confidentiality.  The Administrative Agent, each Lender and
each Issuing Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (the
“Representatives”) (it being understood that the Representative to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as





-80-

--------------------------------------------------------------------------------

 

 

 

the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirement or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and their respective
obligations, (iii) any rating agency in connection with rating the Borrower or
its Subsidiaries or the credit facility established hereby, or (iv) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement, (g) with the prior
consent of the Borrower, (h) to Thomson Reuters, other bank market data
collectors, and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Credit Documents, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Lender Party or any of their respective
Affiliates on a nonconfidential basis from a source other than a Credit Party;
provided that such source is not known by the Administrative Agent, such Lender,
or such Issuing Lender, as applicable, to be subject to any confidentiality
obligations to the Borrower.  For purposes of this Section, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to a Lender Party on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  The Administrative Agent, each Lender and each Issuing Lender
agrees to be responsible for any breaches of this Section 9.8 by its
Representatives.  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE CREDIT PARTIES OR THE ADMINISTRATIVE AGENT IN
CONNECTION WITH, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL, NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.

Section 9.9        Usury Not Intended.  It is the intent of the Borrower and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York and the
United States from time to time in effect, and any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement.  In furtherance thereof, the Lenders and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement and all other Credit Documents, “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement or any other Credit
Document; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Obligations, include amounts which by applicable Legal Requirement are
deemed interest which would exceed the Maximum Rate, then such excess shall be
deemed to be a mistake and each Lender receiving same shall credit the same on
the principal of the Obligations owing to such Lender (or if all such
Obligations shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration





-81-

--------------------------------------------------------------------------------

 

 

 

that constitutes interest may never include more than the Maximum Rate, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Obligations (or, if the
applicable Obligations shall have been paid in full, refunded to the Borrower of
such interest).  In determining whether or not the interest paid or payable
under any specific contingencies exceeds the Maximum Rate, the Borrower and the
Lenders shall to the maximum extent permitted under applicable Legal Requirement
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Advances all amounts considered to be interest under
applicable Legal Requirement at any time contracted for, charged, received or
reserved in connection with the Obligations.  The provisions of this Section
shall control over all other provisions of this Agreement or the other Credit
Documents which may be in apparent conflict herewith.

Section 9.10      Usury Recapture.  In the event the rate of interest chargeable
under this Agreement or any other Credit Document at any time is greater than
the Maximum Rate, the unpaid principal amount of the Obligations shall bear
interest at the Maximum Rate until the total amount of interest paid or accrued
on the Obligations equals the amount of interest which would have been paid or
accrued on the Advances if the stated rates of interest set forth in this
Agreement or applicable Credit Document had at all times been in effect. In the
event, upon payment in full of the Obligations, the total amount of interest
paid or accrued under the terms of this Agreement and the Obligations is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement or such Credit Document had, at
all times, been in effect, then the Borrower shall, to the extent permitted by
applicable Legal Requirement, pay the Administrative Agent for the account of
the applicable Lender Party an amount equal to the difference between (i) the
lesser of (A) the amount of interest which would have been charged on
Obligations owed to it if the Maximum Rate had, at all times, been in effect and
(B) the amount of interest which would have accrued on such Obligations if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement or any Credit
Document on Obligations owed to it.  In the event the any Lender Party ever
receive, collect or apply as interest any sum in excess of the Maximum Rate,
such excess amount shall, to the extent permitted by law, be applied to the
reduction of the principal balance of the Obligations, and if no such principal
is then outstanding, such excess or part thereof remaining shall be paid to the
Borrower.

Section 9.11      Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower or any other Credit Party is made to any Lender Party, or
any Lender Party exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders, the Swingline Lender and the Issuing
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 9.12      Governing Law; Submission to Jurisdiction.

(a)      Governing Law.  This Agreement, the Notes and the other Credit
Documents (unless otherwise expressly provided therein) shall be deemed a
contract under, and shall be governed by, and construed and





-82-

--------------------------------------------------------------------------------

 

 

 

enforced in accordance with, the laws of the State of New York without regard to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York).

(b)      Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Legal
Requirement, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender, the Swingline Lender, or any Related Party of the foregoing may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.

(c)      Waiver of Venue.  Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirement, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirement, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)      Service of Process.  Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.7.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Legal Requirement.

Section 9.13      Execution and Effectiveness.

(a)      Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
(in .pdf format or otherwise) shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)      Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal





-83-

--------------------------------------------------------------------------------

 

 

 

Electronic Signatures in Global and National Commerce Act, or any state laws
based on the Uniform Electronic Transactions Act.

Section 9.14      Waiver of Jury.  EACH PARTY HERETO HEREBY ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.15      USA PATRIOT ACT Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.  Promptly following a request from the Administrative
Agent, a Lender, or Issuing Lender, the Borrower hereby agrees to deliver all
documentation and other information that the Administrative Agent, a Lender, or
an Issuing Lender, as applicable, may reasonably request in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

Section 9.16      Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or





-84-

--------------------------------------------------------------------------------

 

 

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.17      No Advisory or Fiduciary Responsibility.

(a)      In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver, or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the arrangers,
and the Lenders, on the other hand, and the Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Credit Documents
(including any amendment, waiver or other modification hereof or thereof), (ii)
in connection with the process leading to such transaction, each of the
Administrative Agent, the arrangers, and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent, or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors, or employees or
any other Person, (iii) none of the Administrative Agent, the arrangers, or the
Lenders has assumed or will assume an advisory, agency, or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver, or other modification hereof or of any other Credit
Document (irrespective of whether any arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the arrangers, or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Credit Documents, (iv) the arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the arrangers, or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency, or fiduciary relationship, and (v)
the Administrative Agent, the arrangers, and the Lenders have not provided and
will not provide any legal, accounting, regulatory, or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver,
or other modification hereof or of any other Credit Document) and the Credit
Parties have consulted their own legal, accounting, regulatory, and tax advisors
to the extent they have deemed appropriate.

(b)      Each Credit Party acknowledges and agrees that each Lender, the
arrangers, and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof,
or any other Person that may do business with or own securities of any of the
foregoing, all as if such Lender, arranger, or Affiliate thereof were not a
Lender or arranger or an Affiliate thereof (or an agent or any other Person with
any similar role under any Credit Document) and without any duty to account
therefor to any other Lender, the arrangers,  the Borrower, or any Affiliate of
the foregoing.  Each Lender, the arrangers, and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the credit facility established
hereby, or otherwise without having to account for the same to any other Lender,
the arrangers, the Borrower, or any Affiliate of the foregoing.

Section 9.18      Integration.  THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY,
THIS AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.





-85-

--------------------------------------------------------------------------------

 

 

 

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

 



-86-

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

 

 

BORROWER:

HELMERICH & PAYNE, INC.

 

 

 

 

 

By:

/s/ Mark W. Smith

 

Name:

Mark W. Smith

 

Title:

Vice President and Chief Financial Officer

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent,

 

Swingline Lender, an Issuing Lender and a Lender

 

 

 

By:

/s/ Robert Corder

 

Name:

Robert Corder

 

Title:

Director

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

BOKF, NA, as a Lender

 

 

 

By:

/s/ Timberly J. Harding

 

Name:

Timberly J. Harding

 

Title:

Senior Vice President

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Sydney C. Dennis

 

Name:

Sydney C. Dennis

 

Title:

Director

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Senior Vice President

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

THE BANK OF NOVA SCOTIA, HOUSTON

 

BRANCH, as a Lender

 

 

 

By:

/s/ Scott Nickel

 

Name:

Scott Nickel

 

Title:

Director

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Sophie Bulliard

 

Name:

Sophie Bulliard

 

Title:

Authorized Signatory

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ Julie Lilienfeld

 

Name:

Julie Lilienfeld

 

Title:

Authorized Signatory

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

MIDFIRST BANK, as a Lender

 

 

 

By:

/s/ Kevin M. Lackner

 

Name:

Kevin M. Lackner

 

Title:

Senior Vice President

 





Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

 

 

ARVEST BANK, as a Lender

 

 

 

By:

/s/ Andrew Coffey

 

Name:

Andrew Coffey

 

Title:

Vice President

 

 

 



Signature page to Credit Agreement

(Helmerich & Payne, Inc.)

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Pricing Schedule

The Applicable Margin with respect to Commitment Fees and Advances shall be
based on the Borrower’s debt rating for senior unsecured debt as determined by
Moody’s and S&P (the “Rating”); provided that (a) if there is a one level
difference between the Ratings, then the level corresponding to the higher
Rating shall be used, (b) if there is a greater than one level difference
between the Ratings, then the level immediately below the higher Rating shall be
used, (c) if there is only one Rating, then such Rating shall be applicable, (d)
if the Borrower has no Rating but a Guarantor has one or more Ratings for senior
unsecured debt and such Guarantor has not been released of its obligations under
the Guaranty, then “Rating” shall be based on such Guarantor’s Rating, (e) if
neither Moody’s nor S&P shall have in effect a Rating (other than by reason of
the circumstances referred to in clause (f) of this paragraph), then the level
shall be deemed to be Level V, and (f) if the rating system of Moody’s or S&P
shall change, or if both such rating agencies shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this Schedule I to reflect such changed rating
system or the unavailability of ratings from such rating agencies and, pending
the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the Rating most recently in effect prior to such
change or cessation.  For the avoidance of doubt, the Rating for Level I shall
be the highest and the Rating for Level V shall be the lowest.

 

 

 

 

 

 

Applicable
Margin

Rating
(Moody’s / S&P)

Eurodollar
Margin

Base Rate
Margin

Commitment
Fee

Level I

>  A/A2

0.875%

0.000%

0.075%

Level II

A-/A3

1.000%

0.000%

0.100%

Level III

BBB+/Baa1

1.125%

0.125%

0.125%

Level IV

BBB/Baa2

1.250%

0.250%

0.150%

Level V

<  BBB-/Baa3

1.500%

0.500%

0.200%

 

 

 



Schedule I

--------------------------------------------------------------------------------

 

 

SCHEDULE II

Revolving Commitments

 

Lenders

Revolving Commitment

Wells Fargo Bank, National Association

$100,000,000.00

BOKF, NA

$87,500,000.00

Barclays Bank Plc

$87,500,000.00

HSBC Bank USA, N.A.

$87,500,000.00

The Bank of Nova Scotia, Houston Branch

$87,500,000.00

Credit Suisse AG, Cayman Islands Branch

$70,000,000.00

Goldman Sachs Bank USA

$70,000,000.00

Morgan Stanley Bank, N.A.

$70,000,000.00

MidFirst Bank

$50,000,000.00

Arvest Bank

$40,000,000.00

TOTAL:

$750,000,000.00

 

 

 



Schedule II

--------------------------------------------------------------------------------

 

 

SCHEDULE III

Notice Information

 

 

 

 

ADMINISTRATIVE AGENT AND SWINGLINE LENDER

Wells Fargo Bank, National Association

Address:

Wells Fargo Bank, National Association

 

 

1525 West W.T. Harris Boulevard

 

 

Mail Code: D1109-019

 

 

Charlotte, NC 28262

 

Attn:  

Syndication Agency Services

 

Telephone:

704-590-2706

 

Facsimile:

704-590-2790

 

E-mail:  

Agencyservices.requests@wellsfargo.com

 

 

 

with a copy to:

 

Address:

Wells Fargo Bank, National Association

 

 

1000 Louisiana Street, 9th Floor

 

 

Mail Code: T0002-090

 

 

Houston, TX 77002

 

Attn:

Robert L. Corder

 

 

 

 

Telephone:

713-319-1955

 

Facsimile:

713-739-1087

 

E-mail:

Robert.l.corder@wellsfargo.com

Credit Parties

Borrower and Guarantor

Address:

1437 South Boulder Ave.

 

 

Tulsa, Oklahoma 74119

 

Attn:

Mark W. Smith,

 

 

Vice President and Chief Financial

 

 

Officer

 

Telephone:

918-588-2622

 

E-mail:

Mark.Smith@hpinc.com

 

 

 

with a copy to:

 

Address:

1437 South Boulder Ave.

 

 

Tulsa, Oklahoma 74119

 

Attn:

Cara M. Hair,

 

 

Vice President, Corporate Services and

 

 

Chief Legal Officer

 

Telephone:

918-588-5432

 

E-mail:

cara.hair@hpinc.com

 

Schedule III

--------------------------------------------------------------------------------